EXHIBIT 10.1

 

 

 

 

 

 

LEASE

OF PREMISES AT 35 GATEHOUSE DRIVE,

WALTHAM, MASSACHUSETTS

 

FROM

ASTRAZENECA PHARMACEUTICALS LIMITED PARTNERSHIP

 

TO

 

CERULEAN PHARMA INC.

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I. CERTAIN DEFINITIONS

5

Article II. LEASE OF PREMISES

11

 

Section 2.1

Lease of the Premises

11

 

Section 2.2

Common Rights

11

 

Section 2.3

Parking

11

 

Section 2.4

Lease Term

12

 

Section 2.5

Lease Amendment

12

 

Section 2.6

Landlord’s Equipment

12

 

Section 2.7

Back-up Generator.

12

 

Section 2.8

Flammables Storage Room.

13

 

Section 2.9

Right of First Offer; Building K Notice.

13

Article III. CONDITION OF PREMISES; CONSTRUCTION OF INITIAL IMPROVEMENTS;
ALLOWANCE

14

 

Section 3.1

Condition of Premises

14

 

Section 3.2

Tenant’s Work; Landlord’s Contribution.   NOT APPLICABLE

14

 

Section 3.3

Plans and Specifications

14

 

Section 3.4

Signs

15

Article IV. BASE RENT; ADDITIONAL RENT

15

 

Section 4.1

Base Rent

15

 

Section 4.2

Certain Additional Rent

16

 

Section 4.3

Taxes.

16

 

Section 4.4

Operating Costs

16

 

Section 4.5

Payment for Electricity

17

 

Section 4.6

Tenant’s Audit Rights

17

 

Section 4.7

Determination of Fair Market Rent.

18

Article V. USE OF PREMISES

19

 

Section 5.1

Permitted Use

19

 

Section 5.2

Restrictions on Use

19

 

Section 5.3

Hazardous Materials

19

 

Section 5.4

Biohazard Removal and Animal Care.

21

Article VI. LANDLORD’S SERVICES

21

 

Section 6.1

Landlord’s Services

21

 

Section 6.2

Extraordinary Use

23

 

Section 6.3

Interruption; Delay

23

 

Section 6.4

Additional Services

23

 

Section 6.5

Landlord Indemnity

24

 

Section 6.6

Compliance with Laws

24

Article VII. CERTAIN OBLIGATIONS OF TENANT

24

 

Section 7.1

Rent

24

 

Section 7.2

Utilities

24

 

Section 7.3

No Waste

24

 

Section 7.4

Maintenance; Repairs; and Yield Up

24

-i-

--------------------------------------------------------------------------------

 

Section 7.5

Alterations by Tenant

25

 

Section 7.6

Trade Fixtures and Equipment

26

 

Section 7.7

Compliance with Laws

26

 

Section 7.8

Contents at Tenant’s Risk

26

 

Section 7.9

Exoneration; Indemnification and Insurance

27

 

Section 7.10

Landlord’s Access

28

 

Section 7.11

No Liens

29

 

Section 7.12

Compliance with Rules and Regulations

29

Article VIII. SUBLETTING AND ASSIGNMENT

29

 

Section 8.1

Subletting and Assignment

29

Article IX. RIGHTS OF MORTGAGEES AND GROUND LESSORS; ESTOPPEL CERTIFICATES

31

 

Section 9.1

Subordination to Mortgages and Ground Leases

31

 

Section 9.2

Lease Superior at Mortgagee’s or Ground Lessor’s Election

31

 

Section 9.3

Notice to Mortgagee and Ground Lessor

31

 

Section 9.4

Limitations on Obligations of Mortgagees, Ground Lessors and Successors

31

 

Section 9.5

Estoppel Certificates

32

Article X. CASUALTY

32

 

Section 10.1

Damage From Casualty

32

 

Section 10.2

Abatement of Rent

33

 

Section 10.3

Landlord’s Right to Terminate

33

Article XI. EMINENT DOMAIN

33

 

Section 11.1

Eminent Domain; Right to Terminate and Abatement in Rent

33

 

Section 11.2

Restoration

34

 

Section 11.3

Landlord to Control Eminent Domain Action

34

Article XII. DEFAULT AND REMEDIES

34

 

Section 12.1

Event of Default

34

 

Section 12.2

Landlord’s Remedies

35

 

Section 12.3

Reimbursement of Landlord

36

 

Section 12.4

Landlord’s Right to Perform Tenant’s Covenants

36

 

Section 12.5

Cumulative Remedies

36

 

Section 12.6

Expenses of Enforcement

37

 

Section 12.7

Landlord’s Default

37

 

Section 12.8

Limitation of Landlord’s Liability

37

 

Section 12.9

Late Payment and Administrative Expense

37

 

Section 12.10

Limitation of Tenant’s Liability. .

37

Article XIII. MISCELLANEOUS PROVISIONS

38

 

Section 13.1

Brokers

38

 

Section 13.2

Quiet Enjoyment

38

 

Section 13.3

Security Deposit

38

 

Section 13.4

Notices

39

 

Section 13.5

Waiver of Subrogation

40

-ii-

--------------------------------------------------------------------------------

 

Section 13.6

Entire Agreement; Execution; Time of the Essence and Headings and Table of
Contents

40

 

Section 13.7

Partial Invalidity

40

 

Section 13.8

No Waiver

40

 

Section 13.9

Holdover

41

 

Section 13.10

When Lease Becomes Binding

41

 

Section 13.11

No Recordation

41

 

Section 13.12

As Is

41

 

Section 13.13

Financial Statements; Certain Representations and Warranties of Tenant

41

 

Section 13.14

(a)  Real Estate Confidentiality

42

 

Section 13.15

Summary of Basic Terms

44

 

Section 13.16

Jurisdiction and Venue

44

 

 

-iii-

--------------------------------------------------------------------------------

SUMMARY OF BASIC TERMS

OFFICE LEASE

OF PREMISES AT 35 gatehouse drive,

WALTHAM, MASSACHUSETTS

TO

CERULEAN PHARMA INC.

DATED AS OF JULY 9, 2015

__________________________________________________________________________

The following is a summary of certain basic terms of this Lease which is
intended for the convenience and reference of the parties.  Capitalized terms
used, but not defined, in this Summary of Basic Terms, have their defined
meanings in this Lease.  In addition, some of the following items or terms are
incorporated into this Lease by reference to the item or term or to this
“Summary of Basic Terms”.

1.

Landlord:  ASTRAZENECA PHARMACEUTICALS LIMITED PARTNERSHIP

2.

Tenant:  CERULEAN PHARMA INC.

3A.

Premises: Approximately 22,992 square feet of rentable space located in
Landlord’s Property as follows:

·

12,147 square feet of rentable office space located in Building D on Level 2
(“D2”)

·

9,092 square feet of rentable laboratory space located in Building C on Level 3
(“C3”); and

·

1,753 square feet of rentable space located in the vivarium and associated
vivarium support space in Building C on Level 2 (“C2”),

all as depicted on the floor plans attached hereto as Exhibit C.

3B.

Landlord’s Property:  The real property with the Building and any other
improvements now or hereafter thereon, commonly known as 35 Gatehouse Drive,
Waltham, Massachusetts, as described on Exhibit A and depicted on Exhibit B.

3C.

Leasable Square Footage of the Premises:  (which includes a proportionate share
of the Common Areas of the Building):  22,992 rentable square feet.
Additionally, Tenant shall have the right to use during the term hereof the
Landlord’s work stations and furniture (e.g. desks, chairs and bookcases)
presently located in the Premises without warranty or representation as to their
usage, fitness or condition.  The Landlord shall have no obligation to maintain,
replace or repair said furniture.  The aforesaid furniture shall

-1-

--------------------------------------------------------------------------------

remain the property of the Landlord and returned at the end of the Lease term in
the same condition as delivered to Tenant, reasonable wear and tear and casualty
excepted.

3D.

Leasable Square Footage of the Building:  An agreed upon 297,576 rentable square
feet, subject to future adjustment in the event that the Common Areas of the
Building are expanded or reconfigured.

3E.

Landlord’s Equipment:  The equipment owned by Landlord and located in the
Premises on the date of Landlord’s delivery of the Premises to Tenant.  A
complete itemization of Landlord’s Equipment will be agreed upon and listed on
an exhibit to this Lease within thirty (30) days after the Term Commencement
Date, provided in all events that Landlord’s Equipment shall include the
equipment noted in Schedule 3E attached hereto.

4.

Tenant Improvement Allowance:  None.  Tenant shall be responsible for and pay
for its own Tenant improvements including, without limitation, for all
telephone, data wiring and equipment installation throughout the Premises and
for connection to the main demarcation room from local exchange carriers,
domestic water distribution within the Premises, hot water requirements, safety
equipment, laboratory waste removal and office cleaning.

5A.

Lease Term:  An approximately five (5) year and two (2) month period commencing
on the Term Commencement Date and ending on February 28, 2021.  

5B.

Right of Extension:  Tenant shall have the right to extend the Lease Term for
one (1) three (3) year term in accordance with Section 2.4(b).

6.

Permitted Use:  General business offices, scientific research and development
laboratory, vivarium and uses customarily accessory thereto.

7.

Tenant’s Parking Allocation:  fifty-eight (58) unassigned parking spaces (2.5
spaces per 1,000 leasable square feet of the Premises), subject to the
provisions of Section 2.3.

8.

Base Rent:  The Base Rent for the Initial Term shall be as set forth in the
chart below:

Period

Base Rent per rsf

Annual Base Rent

Monthly Base Rent

Lease Years 1 and 2

$   30.00

$ 689,760.00

$ 57,480.00

Lease Year 3

$   32.50

$ 747,240.00

$ 62,270.00

Lease Year 4

$   34.50

$ 793,224.00

$ 66,102.00

Lease Year 5

$   36.50

$ 839,208.00

$ 69,934.00

As used above, a “Lease Year” shall mean a twelve (12) calendar month period,
where each successive Lease Year following Lease Year 1 shall commence on each
anniversary of the Rent Commencement Date.

The Base Rent for the Extension Term, if any, will be Fair Market Rent (as
defined in Section 4.7 below), but in no event less than the Base Rent for the
Lease Year immediately prior to such Extension Term.

-2-

--------------------------------------------------------------------------------

9A.

Additional Rent:  Tenant’s Tax Escalation, Tenant’s Operating Cost Escalation
and/or Tenant’s Electricity Costs and all other sums (other than Base Rent)
payable by Tenant to Landlord under this Lease.

9B.

Tenant’s Tax Escalation:  Tenant’s Share of Taxes for any Tax Fiscal Year
occurring in whole or in part during the Lease Term; payable monthly in equal
installments. Tenant’s Tax Escalation for fiscal year 2015 is estimated to be
approximately $8.09 per rentable square foot

9C.

Tenant’s Operating Cost Escalation:  Tenant’s Share of the Operating Costs for
any calendar year occurring whole or in part during the Lease Term; payable
monthly in equal installments.  Tenant’s Operating Cost Escalation for fiscal
year 2015 is estimated to be approximately $9.63 per rentable square foot.

9D.

Tenant’s Electricity Costs:  Tenant shall pay the costs for electricity for
lights and plugs and HVAC service provided to the Premises in accordance with
Sections 4.5 and 7.2 (“Tenant’s Electricity Costs”).  If not separately metered
or sub-metered, Tenant will pay its pro-rata costs monthly as reasonably
allocated by the Landlord pursuant to an articulated standard uniformly applied
to all the tenants in the Building.

10.

Heat and Utilities:  Tenant shall be responsible for contracting directly with
the utility providers for all utility service to the Premises, including,
without limitation, all utilities necessary to provide HVAC service to the
Premises. If not separately metered, Tenant will pay its pro-rata costs monthly
as allocated by the Landlord.

11.

Brokers:  Transwestern RBJ.

12A.

Tenant’s Address For Notices, Telephone Number, Fax Number and Taxpayer
Identification No.:

Until the Term Commencement Date:  

(i)

Cerulean Pharma Inc.

840 Memorial Drive, 5th Floor

Cambridge, MA 02139

Attn:  Senior Vice President, Finance and Administration

And thereafter at the Premises to the attention of the same officer

(ii)

with a copy to the same address as above to the attention of the General
Counsel, and

(iii)

with a copy to:  

Paul C. Bauer, Esq.

Bowditch & Dewey, LLP

175 Crossing Boulevard, Suite 500,

Framingham, MA 0170

 

Tenant F.I.D. #20-4139823

 

-3-

--------------------------------------------------------------------------------

12B.

Landlord’s Address for Notices:

AstraZeneca Pharmaceuticals LP

c/o MedImmune, LLC

One MedImmune Way

Gaithersburg, MD 20878

Attn: Cory Matthews / Global Real Estate

 

With a copy to:

 

AstraZeneca Pharmaceuticals LP

1800 Concord Pike

Wilmington, DE  19803

Attn:  General Counsel

 

with a copy to:

 

Burton Winnick, Esquire

McCarter & English, LLP

265 Franklin Street

Boston, MA  02110

 

12C.

Landlord’s Address for Payment of Rent:

AstraZeneca LP

c/o Transwestern

PO Box 343030

Bethesda, MD  20827-3030

 

13.

Security Deposit:  $229,920.00 (Two Hundred Twenty-Nine Thousand Nine Hundred
and Twenty and no/100 Dollars).

 

 

-4-

--------------------------------------------------------------------------------

LEASE

THIS LEASE (this “Lease”), made as of the 9th day of July, 2015, by ASTRAZENECA
PHARMACEUTICALS LIMITED PARTNERSHIP, a Delaware limited partnership, and
CERULEAN PHARMA INC. , a Delaware corporation, is as follows.

W I T N E S S E T H:

Article I.
CERTAIN DEFINITIONS

In addition to the words and terms defined elsewhere in this Lease, the
following words and terms shall have in this Lease the meanings set forth in
this Article (whether or not underscored):

“Additional Rent” means (a) Tenant’s Tax Escalation, (b) Tenant’s Operating Cost
Escalation and (c) Tenant’s Electricity Costs and (d) all other sums (other than
Base Rent) payable by Tenant to Landlord hereunder.

“Bankruptcy Law” means any existing or future bankruptcy, insolvency,
reorganization, dissolution, liquidation or arrangement or readjustment of debt
law or any similar existing or future law of any applicable jurisdiction, or any
laws amendatory thereof or supplemental thereto, including, without limitation,
the United States Bankruptcy Code of 1978, as amended (11 U.S.C. Section 101 et
seq.), as any or all of the foregoing may be amended or supplemented from time
to time.

“Base Rent” has the meaning set forth in Item 8 of the Summary of Basic Terms.

“Broker” has the meaning set forth in Item 11 of the Summary of Basic Terms.

“Building” means the office and laboratory building located on Landlord’s
Property and shown on the Site Plan.

“Business Hours” means Monday through Friday, 8:00 a.m. to 6:00 p.m. and
Saturdays 8:00 a.m. to 1:00 a.m., except holidays.  The term “holiday” means the
federal day of celebration of the following holidays:  New Year’s Day, Martin
Luther King Day, President’s Day, Memorial Day, Independence Day, Labor Day,
Columbus Day, Veterans Day, Thanksgiving, Christmas and any other weekday on
which banks in the City of Boston, Massachusetts, are closed or required to be
closed.

“Common Areas” means all areas of Landlord’s Property, as designated by Landlord
from time to time, located inside or outside of the Building, which are not
intended for the use of a single tenant and which are intended for (i) the
non-exclusive common use of Landlord, Tenant and other tenants of portions of
Landlord’s Property and their respective employees, agents, licensees and
invitees and/or (ii) to serve the Building and/or Landlord’s Property.  Common
Areas include, without limitation, the lobby of the Building, common restroom
facilities and stairwells of the Building, sidewalks, unreserved Parking Areas,
access drives, landscaped areas, utility rooms, storage rooms, and utility lines
and systems and the Common Facilities.

“Common Facilities” means those facilities located on Landlord’s Property which
Landlord designates from time to time as “common facilities”, including, but not
limited to, building systems, passenger elevators, materials dumb-waiters,
pipes, ducts, wires, conduits, meters, HVAC equipment and systems, electrical
systems and equipment and plumbing lines and facilities, showers, conference
rooms, auditorium and video/telephone conferencing meeting facilities.

“Environmental Law” means the Comprehensive Environmental Response,
Compensation, and Liability Act (“CERCLA”), 42 U.S.C. §9601 et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. §6901 et

-5-

--------------------------------------------------------------------------------

seq., the Hazardous Materials Transportation Act, 49 U.S.C. §1802 et seq., the
Toxic Substances Control Act, 15 U.S.C. §2601 et seq., the Federal Water
Pollution Control Act, 33 U.S.C. §1251 et seq., the Clean Water Act, 33 U.S.C.
§1321 et seq., the Clean Air Act, 42 U.S.C. §7401 et seq., the Massachusetts Oil
and Hazardous Material Release Prevention and Response Act, Chapter 21E of the
Massachusetts General Laws,  all regulations promulgated thereunder, and any
other federal, state, county, municipal, local or other statute, law, ordinance
or regulation (including any state or local board of health rules, regulation,
or code), or any common law (including common law that may impose strict
liability or liability based on negligence), which may relate to or deal with
human health, the environment, natural resources, or Hazardous Materials, all as
may be from time to time amended or modified.

“Event of Default” has the meaning given in Section 12.1.

“Extension Term” has the meaning given in Section 2.4(b).

“Generic Drug”  means (i) a drug product that is comparable to brand/reference
listed drug product in dosage form, strength, route of administration, quality
and performance characteristics, and intended use, (ii) any drug manufactured,
marketed or sold under its chemical name without advertising and/or (iii) any
drug manufactured, marketed or sold under an Adopted Name assigned by
the  United States Adopted Names Council.

“Hazardous Materials” or “Hazardous Substances” means, at any time, (a) any
“hazardous substance” as defined in §101(14) of CERCLA (42 U.S.C. §9601(14)) or
regulations promulgated thereunder; (b) any “solid waste,” “hazardous waste,” or
“infectious waste,” as such terms are defined in any Environmental Law at such
time; (c) asbestos, urea-formaldehyde, polychlorinated biphenyls (“PCBs”),
bio-medical materials or waste, nuclear fuel or material, chemical waste,
radioactive material, explosives, known carcinogens, petroleum products and
by-products and other dangerous, toxic or hazardous pollutants, contaminants,
chemicals, materials or substances which may be hazardous to human or animal
health or the environment or which are listed or identified in, or regulated by,
any Environmental Law; and (d) any additional substances or materials which at
such time are classified or considered to be hazardous or toxic under any
Environmental Law.

“Initial Term” means the period beginning at 12:01 a.m. on the Term Commencement
Date and ending at 11:59 p.m. on February 28, 2021.

“Insurance Costs” includes the cost of insuring the entire Landlord’s Property,
including without limitation the buildings and improvements now or hereafter
situated thereon, and all operations conducted in connection therewith, with
such policies, coverages and companies and in such limits as may be reasonably
selected by Landlord in light of the practices of similarly situated commercial
landlords of comparable properties in the City of Waltham, Massachusetts (and/or
which may be required by Landlord’s lenders), including, but not limited to,
fire insurance with extended or with all-risk coverage, comprehensive general
liability (including products liability) insurance covering personal injury,
deaths and property damage with a personal injury endorsement covering false
arrest, detention or imprisonment, malicious prosecution, libel and slander, and
wrongful entry or eviction, rent loss or business interruption insurance
earthquake insurance, Ordinance and Law insurance, terrorism insurance, worker’s
compensation insurance, plate glass insurance, contractual liability insurance,
boiler insurance, and fidelity bonds.

“Invitees” means employees, workers, visitors, guests, customers, suppliers,
agents, contractors, representatives, licensees and other invitees.

“Laboratory Premises” means all parts of the Premises other than such portions
located in D2.

“Land” means the land located at 35 Gatehouse Drive, Waltham, Massachusetts more
particularly described in Exhibit A and which is depicted on the Site Plan.

-6-

--------------------------------------------------------------------------------

“Landlord” means AstraZeneca Pharmaceuticals Limited Partnership, its successors
and assigns.

“Landlord’s Property” means the Land, the Building and all present or future
appurtenances and/or improvements to the Land and/or the Building.

“Leasable Square Footage of the Building” has the meaning set forth in Item 3D
of the Summary of Basic Terms.

“Leasable Square Footage of the Premises” has the meaning set forth in Item 3C
of the Summary of Basic Terms.

“Lease Term” means the Initial Term and, if Tenant timely and properly exercises
its right to extend pursuant to Section 2.4(b), the Extension Term(s).

“Legal Requirements” means all applicable laws, statutes, rules, regulations and
requirements of governmental authorities, including, but not limited to, zoning
laws, building codes and the Americans with Disabilities Act of 1990 and any
amendments thereto, regulations and ordinances in connection therewith (“ADA”).

“Office Premises” means the portion of the Premises located in D2.

“Operating Costs” means all costs, expenses and disbursements of every kind and
nature (except Taxes) which Landlord shall pay or become obligated to pay in
connection with owning, operating, managing, insuring, maintaining, repairing or
replacing Landlord’s Property, all as reasonably and in good faith determined by
Landlord.  For purposes of determining the Operating Costs, for any calendar
year for which the Building is less than 95% occupied, the Operating Costs for
such calendar year shall be equitably adjusted to reflect the amount they would
have been if the Building had been 95% occupied for such calendar year.  In no
event shall the provisions of this section entitle Landlord to collect from
Tenant more than Tenant’s Share of 100% of Operating Costs actually
incurred.  Operating Costs shall include, by way of illustration, but not be
limited to: all Insurance Costs; all charges payable by Landlord in connection
with the performance of Landlord’s maintenance and repair obligations with
respect to Landlord’s Property; all charges payable by Landlord to provide
janitorial service to Landlord’s Property; all charges payable by Landlord to
provide heating, ventilating and air conditioning services to the Building; all
charges payable by Landlord to provide utility services to Landlord’s Property
(except Tenant’s Electricity Costs or other similar electricity charges payable
by other tenants); all costs related to trash, debris and refuse removal; all
costs related to removal of snow and ice; all costs of pest and vermin control
for the Common Areas; all costs of providing, maintaining, repairing and
replacing of paving, curbs, walkways, landscaping, planters, roofs, walls,
drainage, utility lines, security systems and other equipment; all costs of
painting the exterior and Common Areas of the Building; all costs of repaving,
resurfacing and restriping Parking Areas and drives; all costs of lighting,
cleaning, waterproofing, repairing and maintaining Common Areas, Common
Facilities and other portions of Landlord’s Property; the net cost to Landlord
of providing food service as provided in Section 6.1(h); all costs of licenses,
permits and inspection fees; all legal, accounting, inspection and consulting
fees related to Landlord’s Property that are not specifically excluded herein;
all costs of capital repairs and replacements to the Building or Common Areas,
amortized over their expected useful life based upon and including a market rate
of interest not to exceed eight percent (8%) per annum (subject to the
limitation described below); all costs of wages, salaries and benefits of
operating personnel, including welfare, retirement, vacations and other
compensation and fringe benefits and payroll taxes for employees at or below the
level of Building manager (provided that if any employee performs services in
connection with the Building and other buildings, costs associated with such
employee shall be proportionately included in Operating Costs based on the
percentage of time such employee spends in connection with the operation,
maintenance and management of the Building); management fees equal to 3% of
gross rental revenues derived from Landlord’s Property (which management fees
may be payable to an affiliate of Landlord); and all materials and supplies,
including charges for telephone, overnight

-7-

--------------------------------------------------------------------------------

courier, postage, stationery, supplies and other materials and expenses required
for the routine operation of the management office.  However, notwithstanding
the above, the following specific items shall not be included: (a) the cost of
alterations to space in the Building leased to others; (b) debt service and
ground rent payments, including ground lease payments and points, commissions
and legal fees associated with financing; (c) any cost or expenditure for which
Landlord is entitled to reimbursement by insurance proceeds or eminent domain
proceeds, whether or not Landlord is actually reimbursed; (d) costs for which
Landlord is entitled to reimbursement under warranties provided to Landlord by
contractors who have warranty obligations, whether or not Landlord is actually
reimbursed; (e) costs in connection with leasing space in Landlord’s Property,
including brokerage commissions, lease concessions, rental abatements and
construction allowances granted to specific tenants, attorneys’ fees and
collection costs related to negotiation and enforcement of tenant leases; (f)
the cost of providing electrical service (lights and plugs) to space leased to
tenants; (g) expenses which are billed directly, or reasonably allocable
exclusively, to any tenant of the Building; (h) salaries and bonuses other than
as expressly included in Operating Costs as set forth above; (i) the cost of any
work or service performed on an extra-cost basis for any tenant of the Building;
(j) capital expenditures, except for the amortization of capital expenditures
(over their expected useful life based upon and including a market rate of
interest not to exceed eight percent (8%) per annum) which (1) are required by
laws which first become effective or applicable to Landlord’s Property after the
Term Commencement Date, (2) are reasonably projected to achieve a savings in
total Operating Costs over the Lease Term; or (3) are for repair or replacement
of existing elements of Landlord’s Property; (k) the cost of any additions or
improvements to the Building or Landlord’s Property; (l) depreciation, other
than the amortization of capital improvements hereafter made as provided above;
(m) costs incurred in connection with the actual or contemplated sale, financing
or refinancing of Landlord’s Property; syndicating selling or changing ownership
interest of the Building, including brokerage commissions, attorneys’ and
accountants’ fees, closing costs, title insurance premiums, transfer taxes and
interest charges incurred in such transaction; (n) fines, costs, interest and/or
penalties incurred due to the late payment of Taxes or Operating Costs, or any
failure of Landlord to timely pay any obligation; (o) organizational expenses
associated with the creation and operation of the entity that constitutes
Landlord (as distinguished from the costs of Building operations) including, but
not limited to, Landlord’s or Landlord’s property manager’s general corporate
overhead or general administrative expenses; (p) advertising and promotional
costs including tenant relation programs and events; (q) Landlord’s gross
receipts taxes, personal and corporate income taxes, inheritance and estate
taxes, other business taxes and assessments, franchise, gift and transfer taxes;
(r) any costs, fees, dues, contributions or similar expenses for political,
charitable, industry association or similar organizations; (s) costs incurred in
connection with the original design and construction of the Building or
Landlord’s Property, and the repair of damage to the Building or Landlord’s
Property in connection with any type of casualty, event of damage or destruction
or condemnation (other than the amount of any deductible payable by Landlord
under any property insurance policy on Landlord’s Property, which amount shall
be included in Operating Costs); (t) costs incurred in connection with upgrading
the Building or Landlord’s Property to comply with insurance requirements, or
life safety codes, ordinances, statutes, and any other requirements of any
governmental authority or other laws in effect and applicable to Landlord’s
Property prior to the Term Commencement Date, including without limitation the
ADA, including penalties or damages incurred as a result of non-compliance; (u)
reserves of any kind; (v) any penalties or damages that Landlord pays to Tenant
under this Lease or to other tenants of Landlord’s Property under their
respective leases; (w) any costs, fines, or penalties incurred due to violations
by Landlord of any governmental rule or authority; (x) legal fees, accountant
fees and other expenses incurred in disputes with other former, current or
future tenants or occupants of Landlord’s Property, or associated with the
enforcement of any other leases of space in the Landlord’s Property, or the
defense of Landlord’s title to or interest in the Building, Landlord’s Property
or any part thereof; (y) services or installations available to any tenant in
Landlord’s Property that are not also furnished to Tenant; (z) the cost of any
service provided to Tenant or other occupants of Landlord’s Property for which
Landlord is entitled to reimbursement (other than by a general reimbursement of
operating expenses), whether or not Landlord is actually reimbursed; (aa) any
cost or expense that is expressly excluded from Operating Costs, or expressly
provided to be incurred by Landlord at its sole cost and expense, pursuant to
any provision of this Lease; (bb) any Operating Cost charged to another tenant
of Landlord’s Property that such

-8-

--------------------------------------------------------------------------------

tenant fails to pay; (cc) insurance premiums, or increases in insurance
premiums, for any insurance required by any other tenant or occupant of
Landlord’s Property that is not the same as or substantially equivalent to the
insurance required of Landlord under this Lease; (dd) legal, mediation,
arbitration, accounting and other fees and expenses incurred in disputes with
the holder of any mortgage, deed of trust or other security instrument now or
hereafter encumbering all or any part of Landlord’s Property; (ee) any cost or
expense payable to any of Landlord’s affiliates or divisions, to the extent that
such cost or expense is in excess of that which would be charged by an
unaffiliated person or firm for the same service in Waltham, Massachusetts; (ff)
costs incurred by Landlord in connection with correction of defects in design
and construction of the Building or Landlord’s Property; (gg) any cost or
expense related to removal, cleaning, abatement or remediation of Hazardous
Material in or about the Landlord’s Property, including without limitation,
Hazardous Substances in the ground water or soil that are not the responsibility
of Tenant under this Lease; (hh) any cost or expense occasioned by or resulting
from any violation of law by any other tenant or occupant of Landlord’s Property
or their respective Invitees, or by any person or entity other than Tenant or
Tenant’s Invitees; (ii) any bad debt loss, rent loss, or reserves (including,
without limitation, any reserves for bad debts or rent loss); (jj) contributions
to reserves for Operating Costs, including reserves for capital improvements
(whether or not otherwise allocable under this Lease); (kk) contributions to
political or charitable organizations; (ll) costs of repairs, restoration,
replacements or other work occasioned by the adjudicated negligence or
adjudicated intentional tort of Landlord, or any employee or agent of Landlord;
(mm) the cost of any “tap fees” or one-time lump sum sewer or water connection
fees for the Building payable in connection with the initial construction of the
Building; (nn) Landlord’s general overhead and administrative expenses not
related to the Building; (oo) legal fees, accountants’ fees and other expenses
incurred in connection with disputes with Tenant or other tenants or occupants
of the Building or associated with the enforcement of any lease or defense of
Landlord’s title to or interest in the Building or any part thereof; (pp) costs
incurred due to violation by Landlord or any other tenant in the Building of the
terms and conditions of any lease; and (qq) moving expense costs of tenants of
the Building.

“Parking Areas” means those portions of Landlord’s Property which may be used
for parking as depicted on the Site Plan, as such areas may be changed by
Landlord from time to time.  The Parking Areas presently consist of the Parking
Garage and the surface parking areas as depicted on the Site Plan.  The Parking
Areas will not be changed to materially and adversely impact Tenant’s ingress
and egress, parking rights or availability or to materially increase the
distance from the Parking Areas to the Premises.

“Permitted Transferee” means (a) an entity controlling, controlled by or under
common control with Tenant (a “Tenant Affiliate”), (b) an entity which succeeds
to Tenant’s business by merger, consolidation or other form of corporate
reorganization, (c) an entity which acquires all or substantially all of
Tenant’s assets or stock or (d) a public offering or transfer of shares of
Tenant on a stock exchange or equivalent trading system; provided that an entity
may not become a Permitted Transferee through or as a part of a bankruptcy or
other similar insolvency proceeding.  Provided, however, the Tenant may not
transfer, sublet or assign this Lease or the Premises to any individual, entity
or company engaged in the Generic Drug business of any nature or description
including, without limitation, the manufacture, development, sales, distribution
or marketing of such products.

“Permitted Use” has the meaning set forth in Item 6 of the Summary of Basic
Terms.

“Person” means any individual, partnership, joint venture, trust, limited
liability company, business trust, joint stock company, unincorporated
association, corporation, institution or entity, including any governmental
authority.

“Premises” has the meaning set forth in Item 3A of the Summary of Basic Terms.

“Rent Commencement Date” means March 1, 2016.

-9-

--------------------------------------------------------------------------------

“Rules and Regulations” means the rules and regulations promulgated by Landlord
with respect to Landlord’s Property, a copy of which is attached hereto as
Exhibit D, as the same may be reasonably and in good faith modified by Landlord
in a non-discriminatory manner from time to time upon notice to Tenant.

“Site Plan” means the site plan of Landlord’s Property attached hereto as
Exhibit B which depicts the approximate size and layout of the Land, the
Building and the Parking Areas.

“Specified Number” means fifty-eight (58), subject to the provisions of Section
2.3, based on a parking ratio of 2.5 spaces per 1,000 leasable square feet of
the Premises (Landlord and Tenant acknowledging that (i) the Specified Number
shall increase and decrease by such ratio if and to the extent the leasable
square footage increases or decreases and (ii) subject to Landlord’s right to
temporarily close portions of the parking areas for maintenance, repairs and
construction-related matters, in no event shall the ratio of 2.5 spaces per
1,000 leasable square feet of the Premises be reduced by Landlord with respect
to Tenant’s parking rights under this Lease).

“Summary of Basic Terms” means the Summary of Basic Terms which is affixed to
this Lease immediately after the table of contents of this Lease.

“Tax Fiscal Year” means July 1 through June 30 next following, or such other tax
period as may be established by law for the payment of Taxes.

“Taxes” means (a) all taxes, assessments, betterments, water or sewer entrance
fees and charges including general, special, ordinary and extraordinary,
environmental, or any other charges (including charges for the use of municipal
services if billed separately from other taxes), levied, assessed or imposed at
any time by any governmental authority upon or against the Land, the Building,
or the fixtures, signs and other improvements thereon then included in
Landlord’s Property and (b) all attorneys’ fees, appraisal fees and other fees,
charges, costs and/or expenses incurred in connection with any proceedings
related to an attempt to reduce the amount of the Taxes, change the tax
classification and/or reduce the assessed value of Landlord’s Property, provided
that such proceedings are reasonably projected to achieve a savings in total
Taxes (taking into account the costs of the proceedings) over the Lease
Term.  This definition of Taxes is based upon the present system of real estate
taxation in the Commonwealth of Massachusetts; if taxes upon rentals or any
other basis shall be substituted, in whole or in part, for the present ad
valorem real estate taxes, the term “Taxes” shall be deemed changed to the
extent to which there is such a substitution for the present ad valorem real
estate taxes.  Taxes shall not include (i) any net income, capital, stock,
succession, transfer, franchise, gift, estate or inheritance tax, except to the
extent that such tax shall be imposed in lieu of any portion of Taxes; (ii) any
item to the extent otherwise included in Operating Costs and (iii) interest
and/or penalties incurred as a result of Landlord’s late payment of any Taxes.

“Tenant” means Cerulean Pharma Inc., a Delaware corporation, its permitted
successors and permitted assigns.

“Tenant Improvement Allowance” has the meaning set forth in Item 4 of the
Summary of Basic Terms.

“Tenant’s Electricity Costs” has the meaning set forth in Item 9D of the Summary
of Basic Terms.

“Tenant’s Share” means 7.73%, being the amount (expressed as a percentage) equal
to (a) the Leasable Square Footage of the Premises divided by (b) the Leasable
Square Footage of the Building (rounded to the nearest one-hundredth of one
percent (0.01%).

“Term Commencement Date” means December 28, 2015.

-10-

--------------------------------------------------------------------------------

Article II.
LEASE OF PREMISES

Section 2.1 Lease of the Premises

 

(a) Landlord hereby leases the Premises to Tenant, and Tenant hereby leases the
Premises from Landlord, upon and subject to the terms and provisions of this
Lease and all zoning ordinances, and easements, restrictions and conditions of
record.  Subject to all applicable Legal Requirements and Rules and Regulations,
Tenant shall have access to the Premises on a seven days per week, 24 hours per
day basis during the Lease Term, subject to closure where necessary or
appropriate for maintenance, cleaning and repairs and those matters which are
beyond Landlord’s reasonable control, including but not limited to, acts of God,
accidents, breakdowns, war, civil commotion, fire or other casualty, labor
difficulties, governmental regulations or orders and weather conditions.  In the
event that it is necessary for Landlord to close the Premises for maintenance,
cleaning or repairs, Landlord shall limit the closure to the minimum duration
necessary to accomplish the applicable maintenance, cleaning and
repairs.  Except in the event of emergency Landlord shall give Tenant not less
than 72 hours advance written notice of any such closure.

Section 2.2 Common Rights

.  

(a) The Premises are leased subject to, and with the benefit of, the
non-exclusive right to use in common with others at any time entitled thereto
the Common Areas and Common Facilities for all such purposes as such areas may
be reasonably designated, but only in connection with the use of the Premises
for the Permitted Use in accordance with the Rules and Regulations.  Landlord
shall have the right from time to time to designate or change the locations,
size or configuration of the Common Areas, and to modify or replace the Common
Facilities, and to permit expansion of construction and new construction
therein; provided, however, such changes shall not have a material adverse
impact on Tenant’s access to, or use and enjoyment of, the Premises.  Tenant
shall not have the right to use those portions of the Common Areas designated
from time to time by Landlord as for the temporary exclusive use of one or more
other tenants, provided that such areas shall not constitute any area which this
Lease specifically provides Tenant the exclusive right to use or where the
temporary inability to use such Common Areas would materially adversely affect
Tenant’s access to, or use and enjoyment of, the Premises.  Included herein at
the discretion of the Landlord to use the conference center or conference rooms
when not otherwise booked by the Landlord or others also entitled to use same.

-11-

--------------------------------------------------------------------------------

Section 2.3 Parking

.  Subject to the Rules and Regulations, Tenant’s Invitees are authorized to
park not more than the Specified Number of passenger automobiles, at any time,
in the unreserved Parking Areas in common with Landlord and other tenants of
Landlord’s Property from time to time, on a first come, first served
basis.  Tenant acknowledges that not all of the Specified Number of spaces are
located on Landlord’s Property and agrees that, in order to use the full amount
of the Specified Number, Tenant will be required to utilize spaces in the
Parking Garage.  In the event of a change in the Leasable Square Footage of the
Premises, the Specified Number shall be adjusted pursuant to the formula used to
calculate the Specified Number as of the date of the Lease.  Tenant shall not
(a) permit any Invitees of Tenant (other than visitors and guests) to park in
spaces designated as “visitor” spaces, (b) permit any Invitees of Tenant to park
in spaces designated as “reserved” spaces (unless reserved for Tenant), (c)
permit the total number of passenger automobiles parked in the Parking Areas by
Invitees of Tenant, at any time, to exceed the Specified Number, and (d) except
for delivery trucks using designated loading and unloading facilities, permit
any Invitee of Tenant to park any vehicle in the Parking Areas other than
passenger automobiles.  Landlord may, from time to time, designate one or more
spaces as reserved for the exclusive use of one or more of the tenants and/or
for Landlord’s Invitees, provided the same shall not materially and adversely
affect Tenant’s parking rights hereunder.   Subject to the Rules and
Regulations, Tenant shall have non-exclusive access to two (2) loading docks
located in Building E, Level 0, and to the loading dock of the main building
(A00).

Section 2.4 Lease Term

.  

(a) The Lease Term shall commence at 12:01 a.m. on the Term Commencement Date
and, unless Tenant timely and properly exercises its right to extend pursuant to
Section 2.4(b) or this Lease terminates early, shall end at 11:59 p.m. on
February 28, 2021.  

(b) Provided that an Event of Default does not then exist, Tenant shall have the
right to extend the Lease Term for one (1) period of three (3) years (the
“Extension Term”) by giving Landlord written notice specifying such extension,
which notice must be received by Landlord not less than twelve (12) months prior
to the expiration date of the Initial Term.  If such extension becomes
effective, the Lease Term shall be automatically extended upon the same terms
and conditions as are applicable to the Initial Term, except that (x) Base Rent
for the applicable Extension Term shall be as set forth in Item 8 of the Summary
of Basic Terms and (y) there shall be no further right to extend or renew beyond
the first Extension Term.  

Section 2.5 Lease Amendment

.  If, pursuant to any provision of this Lease, there is a change in any of the
terms or amounts in the Summary of Basic Terms (including, without limitation,
the Leasable Square Footage of the Building, the Leasable Square Footage of the
Premises, Base Rent, or Tenant’s Share) then in effect, Landlord and Tenant will
promptly execute a written amendment to, and restatement of, the Summary of
Basic Terms, substituting the changed (or confirmed) terms and recomputed
amounts in lieu of each of the applicable terms and amounts then in effect which
have been changed.  As of the effective date of the amendment to the Summary of
Basic Terms, the changed terms (and recomputed amounts) will be effective for
all purposes of this Lease, and the amended and restated Summary of Basic Terms
will be a part of, and incorporated into, this Lease.

Section 2.6 Landlord’s Equipment

During the Lease Term, Tenant shall have a license to use, at no additional cost
to Tenant, Landlord's Equipment.  Tenant takes the Landlord’s Equipment in “AS
IS” condition, and Landlord does not warrant or make any representation, express
or implied, concerning the condition, adequacy or sufficiency for Tenant’s
present or future purposes of the Landlord’s Equipment.  Landlord shall perform
any maintenance, repairs or restoration that may be required to the Landlord’s
Equipment during the Lease Term, and Tenant shall reimburse Landlord for all
costs in connection therewith within thirty (30) days following receipt of
Landlord invoice.  Tenant shall return the Landlord’s Equipment upon the
expiration or earlier termination of this Lease

-12-

--------------------------------------------------------------------------------

in the same condition as of the Term Commencement Date, ordinary wear and tear
and casualty excepted.  Under no circumstances shall Tenant remove any of
Landlord’s Equipment from the Premises.

Section 2.7 Back-up Generator.

Tenant shall be permitted to connect its equipment located in the Premises to
the back-up generator equipment serving the Building (the “Back-up Generator”),
at no additional cost to Tenant, by plugging such equipment into the red
electrical outlets currently located in the Premises (the “Back-up Generator
Outlets”).  Tenant’s use of such Back-Up Generator Outlets shall be at the sole
risk and hazard of Tenant and Landlord does not warrant or make any
representation, express or implied, concerning the condition, adequacy or
sufficiency for Tenant’s present or future purposes of the Back-up Generator
Outlets and/or Back-up Generator.  Landlord covenants that Landlord shall use
commercially reasonable efforts to maintain the Back-up Generator (or
replacement back-up generator equipment with substantially the same or better
specifications to the Back-Up Generator) in good working order and condition
throughout the Lease Term.

Section 2.8 Flammables Storage Room.

Subject to Landlord’s reasonable allocation of the same between the various
tenants and occupants of Landlord’s Property, Landlord shall use commercially
reasonable efforts to provide Tenant an exclusive license to use the portions of
the flammables storage cabinets designated by Landlord (the “A.00 Flammables
Storage”) within Building A, Level 00 (the “A.00 Flammables Storage Room”, as
more particularly set forth in Exhibit F attached hereto and incorporated
herein) at a monthly license fee (the “Flammables Storage License Fee”) not to
exceed $22.00 per rentable square foot of such Flammables Storage per annum,
which license fee shall be exclusive of all operating expenses of the A.00
Flammables Storage Room.  Such license to use the A.00 Flammables Storage shall
be pursuant to a separate agreement between Landlord and Tenant.  Landlord shall
maintain the A.00 Flammables Storage in its current condition and maintain its
current permits for the same.

Section 2.9 Right of First Offer; Building K Notice.

Tenant shall have a one-time right of first offer (the “Right of First Offer”)
on the then-available portions of (i) Building E, (ii) Floor 3 of Building D and
(iii) Floor 2 of Building C (each, a “ROFO Space”) upon the following terms and
conditions.  This Right of First Offer is subject and subordinate to the rights
of third parties existing as of the date of this Lease, to the rights, if any,
of each tenant set forth in the applicable lease with such tenant pursuant to
the Initial Lease-Up (as defined below) with respect to a ROFO Space that such
tenant leased in such applicable lease, and to the right of Landlord or any
affiliate of Landlord to use or occupy such ROFO Space.

Landlord will notify Tenant of its plans to market a ROFO Space (the “ROFO
Notice”) for lease to any party unrelated to Landlord (it being acknowledged and
agreed that the Right of First Offer shall not be applicable to space Landlord
intends to occupy and/or provide to affiliates of Landlord), which ROFO Notice
shall specify the location and square footage for such ROFO Space, Landlord’s
estimate of the fair market rent for such ROFO Space, the date of availability
of such ROFO Space, the term for the ROFO Space and all other material terms and
conditions which will apply to such ROFO Space.  Within ten (10) Business Days
following its receipt of any ROFO Notice, Tenant shall have the right to accept
the same by written notice to Landlord (the “ROFO Acceptance Notice”), provided
that if Tenant disputes Landlord’s estimate of the fair market rent in the ROFO
Acceptance Notice, the fair market rent for such space shall be determined as
set forth in Section 4.7 below.   If Tenant timely delivers a ROFO Acceptance
Notice, Landlord and Tenant shall execute an amendment to the Lease
incorporating the ROFO Space into the Premises upon the terms contained in the
ROFO Notice within ten (10) Business Days following Landlord’s delivery to
Tenant of a form therefor (and if the Landlord’s determination of fair market
rent was disputed in the ROFO Notice and not agreed to as of the commencement of
the term for such ROFO Space, then rent shall be Landlord’s determination of
fair market

-13-

--------------------------------------------------------------------------------

rent until the finalization of the fair market rent appraisal, and any change in
such rent amount shall be adjusted – with applicable credits or reimbursement
for any underpayment or overpayment - thereafter).  

If Tenant fails to timely deliver a ROFO Acceptance Notice within said ten (10)
Business Day period or fails to execute Landlord’s form of amendment for such
ROFO Space within ten (10) Business Days of receipt from Landlord, Tenant shall
be deemed to have waived its rights with respect to a ROFO Space and Landlord
shall be entitled, but not required, to lease all or any portion of such ROFO
Space to any third party or parties on such terms and conditions, including,
without limitation, options to extend the term of such lease and/or expand the
premises under such lease, and for such rent as Landlord determines, all in its
sole discretion, and the Right of First Offer with respect to such ROFO Space in
such ROFO Notice shall be of no further force or effect.

Notwithstanding any contrary provision of this Lease, any Right of First Offer,
and any exercise by Tenant of any Right of First Offer shall be void and of no
effect unless on the date Tenant timely delivers a ROFO Acceptance Notice to
Landlord and on the commencement date of the amendment for a ROFO Space (as
applicable): (i) this Lease is in full force and effect and (ii) no Event of
Default has occurred under this Lease which remains continuing and uncured after
any applicable notice and opportunity to cure and (iii) Tenant shall not have
assigned this Lease other than to a Permitted Transferee, and there shall not be
any sublease or subleases then in effect.  Tenant acknowledges and agrees that
Tenant’s Right of First Offer with respect to any space that is not subject to a
third-party lease on the date hereof (the “Vacant Space”) shall not be of any
force or effect until such time as such Vacant Space has been initially leased
to a third-party tenant after the date hereof as set forth in that lease to such
third party tenant as of that date (the “Initial Lease-Up”) and such lease has
subsequently expired.

In the event Landlord commences construction of the so-called “Building K”
portion of the Building and desires to offer portions of Building K for lease,
Landlord shall use commercially reasonable efforts to apprise Tenant of any
space in Building K that shall be available for lease by Tenant.  The foregoing
notwithstanding, Landlord shall in no event be liable to Tenant for any failure
for provide such information regarding Building K to Tenant.

Article III.
CONDITION OF PREMISES; CONSTRUCTION OF INITIAL IMPROVEMENTS; ALLOWANCE

Section 3.1 Condition of Premises

.  Notwithstanding anything to the contrary herein contained, Tenant shall take
the Premises “as-is”, in the condition in which the Premises are in as of the
Term Commencement Date, without any obligation on the part of Landlord to
prepare or construct the Premises for Tenant’s occupancy, and without any
representation or warranty by Landlord to Tenant as to the condition of the
Premises or the Building except as set forth in the next
sentence.  Notwithstanding the foregoing Landlord represents that the roof and
all structural elements of the Building and all utility and building service
systems located in the Building on the Term Commencement Date shall be in good
working order and condition for use of the Premises as office space on the Term
Commencement Date and the condition of the Premises as of the Term Commencement
Date shall not materially, adversely differ from its condition as of the date of
Tenant’s execution of this Lease.  

Section 3.2 Tenant’s Work; Landlord’s Contribution.   NOT APPLICABLE

Section 3.3 Plans and Specifications

.  Tenant shall be solely responsible for the preparation of the final
architectural, electrical and mechanical construction drawings, plans and
specifications (called “plans”) necessary for Tenant to construct the Premises
for Tenant’s occupancy, which plans shall be subject to approval by Landlord’s
architect and engineers and shall comply with their reasonable requirements to
avoid aesthetic or other conflicts with the design and function of the balance
of the Building.  Landlord’s approval is solely given

-14-

--------------------------------------------------------------------------------

for the benefit of Landlord, and neither Tenant nor any third party shall have
the right to rely upon Landlord’s approval of Tenant’s plans for any purpose
whatsoever other than that Landlord does not object thereto under this
Lease.  Landlord’s architects and engineers shall respond (with approval or
disapproval) to any plan submission by Tenant within 8 business days after
Landlord’s receipt thereof.  If Landlord fails to respond to any such submission
within such 8 business day period, which failure continues for more than 2
business days after Tenant gives Landlord a written notice (the “Deemed Approved
Notice”) advising Landlord that such plan submission shall be deemed approved
within 2 business days of Landlord’s receipt of the Deemed Approved Notice, then
such plan submission shall be deemed approved hereunder.  The Deemed Approved
Notice shall, in order to be effective, contain on the first page thereof, in a
font at least twice as large as the font of any other text contained in such
notice, a legend substantially as follows:  “FAILURE TO RESPOND TO THIS NOTICE
WITHIN TWO (2) BUSINESS DAYS AFTER RECEIPT HEREOF SHALL CONSTITUTE LANDLORD’S
APPROVAL OF SUBMITTED PLANS.”  In the event Landlord’s architect’s or engineers’
approval of Tenant’s plans is withheld or conditioned, Landlord shall send
prompt written notification thereof to Tenant and include a reasonably detailed
statement identifying the reasons for such refusal or condition, and Tenant
shall promptly have the plans revised by its architect to incorporate all
reasonable objections and conditions presented by Landlord and shall resubmit
such plans to Landlord.  Landlord’s architects and engineers shall respond (with
approval or disapproval) to any plan re-submission by Tenant within 8 business
days after Landlord’s receipt thereof.  Such process shall be followed until the
plans shall have been approved by Landlord’s architect and engineers without
unreasonable objection or condition.  Without limiting the foregoing, Tenant
shall be responsible for all elements of the design of Tenant’s plans
(including, without limitation, compliance with law, functionality of design,
the structural integrity of the design, the configuration of the Premises and
the placement of Tenant’s furniture, appliances and equipment), and Landlord’s
approval of Tenant’s plans shall in no event relieve Tenant of the
responsibility for such design.  Tenant agrees it shall be solely responsible
for the timely preparation and submission of all such plans and for all elements
of the design of such plans and for all costs related thereto.  (The word
“architect” as used in this Section 3.2 shall include an interior designer or
space planner.)  

Section 3.4 Signs

.  Tenant may not erect or keep any sign which is visible from the exterior of
the Building, but tenant may install a sign at its sole cost and expense at the
entrance to the Premises subject to Landlord’s reasonable approval.  All signs
located in the interior and/or exterior of the Building (i) shall comply with
all applicable Legal Requirements and the sign criteria included in the Rules
and Regulations, and (ii) and shall have been reasonably approved in writing and
in advance by Landlord following submission of detailed plans and specifications
by Tenant to Landlord.  Tenant shall maintain its signs in good condition and
repair and in accordance with Legal Requirements.  At the end of the Lease Term
or earlier termination of this Lease, Tenant shall promptly remove Tenant’s
signs, repair any damage caused by such removal, and return the affected
portions of the Building to their condition existing prior to installation of
the signs.  Tenant shall be identified in the Building directory in the
Building’s common lobby and with directional signage at the entry of the
Building at Landlord’s cost and, at Tenant’s cost, on the sign board at the
entrance to the complex which includes the Building and Premises.  

Article IV.
BASE RENT; ADDITIONAL RENT

Section 4.1 Base Rent

.  

(a) Tenant shall pay Base Rent commencing on the Rent Commencement Date at the
rate set forth in Item 8 of the Summary of Basic Terms.

(b) Base Rent shall be payable in equal monthly installments of 1/12th of the
annual Base Rent then in effect and shall be paid without offset for any reason
except as otherwise expressly provided herein, in advance, on the first day of
each calendar month from and after the Rent Commencement Date.  Base Rent and

-15-

--------------------------------------------------------------------------------

Additional Rent shall be paid either (i) by an “electronic funds transfer”
system arranged by and among Tenant, Tenant’s bank and Landlord, or (ii) by
check sent to Landlord’s address set forth in Item 12C of the Summary of Basic
Terms, or at such other place as Landlord shall from time to time designate in
writing.  If Tenant is using checks, rent checks shall be made payable to
AstraZeneca LP or to such other entity as Landlord may designate from time to
time in writing.  The obligations of Tenant to pay Base Rent and other sums to
Landlord and the obligations of Landlord under this Lease are independent
covenants and obligations. The parties acknowledge and agree that the
obligations owing by Tenant under this Section 4.1 are rent reserved under this
Lease, for all purposes hereunder, and are rent reserved within the meaning of
Section 502(b)(6) of the Bankruptcy Code or any successor provision thereto.

Section 4.2 Certain Additional Rent

.  From and after the Term Commencement Date Tenant shall pay to Landlord,
without offset for any reason, all Additional Rent when due.  If Tenant fails to
pay any Additional Rent, Landlord shall have all the rights and remedies for
failure to pay Base Rent.  The parties acknowledge and agree that the
obligations owing by Tenant under this Section 4.2 are rent reserved under this
Lease, for all purposes hereunder, and are rent reserved within the meaning of
Section 502(b)(6) of the Bankruptcy Code or any successor provision thereto.

Section 4.3 Taxes.

(a) Tenant shall pay to Landlord, as Additional Rent, an amount equal to
Tenant’s Tax Escalation.  Tenant’s Tax Escalation shall be estimated in good
faith by Landlord at the beginning of each Tax Fiscal Year, and thereafter be
payable to Landlord in equal estimated monthly installments together with the
payment of Base Rent, subject to readjustment when the actual amount of Taxes is
determined.  After readjustment, any shortage shall be due and payable by Tenant
within 30 days of demand by Landlord and any excess shall be credited against
future Base Rent and Additional Rent obligations, or refunded if the Lease Term
has ended or terminated early and Tenant has no further rent or surrender
obligations to Landlord.  If the taxing authority provides an estimated tax
bill, then monthly installments of Taxes shall be based thereon until the final
tax bill is ascertained.  Landlord shall furnish to Tenant, upon Tenant’s
request, but not more than once in any year, a copy of the tax bill or any
estimated tax bill.

(b) If, after Tenant shall have made any payment under this Section 4.3,
Landlord shall receive a refund of any portion of the Taxes paid on account of
any Tax Fiscal Year in which such payments shall have been made as a result of
an abatement of such Taxes, by final determination of legal proceedings,
settlement or otherwise, Landlord shall, within 30 days after receiving the
refund, pay to Tenant (unless an Event of Default has occurred) an amount equal
to (i) the lesser of (A) Tenant’s Tax Escalation payments for such Tax Fiscal
Year or (B) Tenant’s Share of the refund, which payment to Tenant shall be
appropriately adjusted if Tenant’s Tax Escalation covered a shorter period than
covered by the refund, less (ii) Tenant’s Share of all reasonable expenses
incurred by Landlord in connection with such proceedings (including, but not
limited to, reasonable attorneys’ fees, costs and appraisers’ fees).  Landlord
shall have sole control of all tax abatement proceedings.

(c) Tenant’s obligation in respect of Taxes shall be prorated at the beginning
and end of the Lease Term.  If the final tax bill for the Tax Fiscal Year in
which such expiration or termination of this Lease occurs shall not have been
received by Landlord, then within 30 days after the receipt of the tax bill for
such Tax Fiscal Year, Landlord and Tenant shall make appropriate adjustments of
estimated payments.

(d) Without limiting the generality of the foregoing, Tenant shall pay all rent
and personal property taxes attributable to its signs or any other personal
property including but not limited to its trade fixtures, the existing or any
future floor coverings, wall treatments and light fixtures in the Premises.

(e) Landlord may bring proceedings to contest the validity of the amount of any
Taxes or to recover payment therefor.  Tenant shall reasonably cooperate with
Landlord in connection with such proceedings and shall pay to Landlord Tenant’s
Share of all reasonable costs, fees and expenses of such

-16-

--------------------------------------------------------------------------------

proceedings promptly upon being billed therefor.  Any refund, rebate, credit or
abatement of Taxes shall be equitably apportioned between the parties with due
regard to the duties and rights of each under this Lease, after first
reimbursing the parties participating in such contest or proceedings for their
aforesaid respective costs and expenses in such contest or proceeding. If and to
the extent the cost of bringing such proceedings in included in Taxes, then such
costs shall not also be included in Operating Costs.

Section 4.4 Operating Costs

.  Tenant shall pay to Landlord, as Additional Rent, an amount equal to Tenant’s
Operating Cost Escalation.  Tenant’s Operating Cost Escalation shall be
estimated in good faith by Landlord at the beginning of each calendar year, and
thereafter be payable in equal estimated monthly installments, together with the
Base Rent, subject to readjustment from time to time, but not more frequently
than once in any calendar year, as reasonably determined by Landlord and also
when actual Operating Costs are determined.  After a readjustment, any shortage
shall be due and payable by Tenant within 30 days of demand by Landlord and any
excess shall be credited against future Base Rent and Additional Rent
obligations, or refunded if the Lease Term has ended and Tenant has no further
rent or surrender obligations to Landlord.  Upon Tenant’s reasonable written
request, Landlord shall provide Tenant with reasonable supporting documentation
for the Operating Costs for the prior calendar year; provided that such request
is received by Landlord within six months after the end of the calendar year to
which such Operating Costs relate.

Section 4.5 Payment for Electricity

.  Landlord has installed a meter to measure the consumption of electricity by
all of the tenants (including Tenant) on the floors of the Building in which the
Premises are located.  Tenant shall from and after the Term Commencement Date
pay to Landlord, as Additional Rent, on demand from time to time, but not more
frequently than monthly, for its consumption of electricity, a sum equal to its
pro rata share of such electrical costs, which pro rata share shall be based on
a ratio, the numerator of which is the area of the portion of the Premises
subject to each such common meter and the denominator of which is the aggregate
area occupied by tenants on the floor of the Building in which such portion of
the Premises is located sharing such common meter.  The rate to be paid by
Tenant for electricity shall exclude the costs incurred by Landlord in
maintaining or replacing electrical meters, sub-meters or check-meters, but
shall include any taxes or other charges imposed on the Landlord in connection
with such electrical service.  In the event Landlord installs a check-meter to
measure the consumption of electricity by Tenant in any portion of the Premises,
Tenant shall pay to Landlord, as Additional Rent, on demand from time to time,
but not more frequently than monthly, for its consumption of electricity as
measured by such check-meter.

Section 4.6 Tenant’s Audit Rights

.  Annually, within 120 days after the end of each calendar year or Tax Fiscal
Year, as applicable, Landlord shall furnish to Tenant a report setting forth in
reasonable detail the Operating Costs and Taxes for the immediately preceding
calendar year (in the case of Operating Costs) or Tax Fiscal Year (in the case
of Taxes).  Tenant shall have the right to audit Landlord’s books and records
relating to Operating Costs and/or Taxes with respect to the period covered by
each such report within six months after receipt of such report (such six month
period being called the “Audit Period”) by delivering a notice of its intention
to perform such audit to Landlord.  If, as a result of such audit, Tenant
believes that it is entitled to receive a refund of any Additional Rent paid by
Tenant in respect of Operating Costs and/or Taxes, Tenant shall deliver to
Landlord, no later than 30 days after expiration of the Audit Period, a notice
demanding such a refund, together with a statement of the grounds for each such
demand and the amount of each proposed refund.  The cost of any such audit shall
be paid by Tenant, except that, if it is established that the Additional Rent in
respect of Operating Costs or Taxes, as applicable, charged to Tenant for the
period in question was overstated by more than 3%, the reasonable out-of-pocket
cost of such audit paid to a third party other than an employee of Tenant shall
be paid or reimbursed to Tenant by Landlord.  Provided that Landlord has
complied with Section 4.3(b) or Section 4.3(e), as the case may be, an
overstatement for the purposes of allocation of audit costs shall not be deemed
to exist due to a refund of Taxes.  Any audit shall be performed by either (a)
Tenant’s or Tenant’s Affiliates regular employees or (b) a reputable certified
public accountant reasonably acceptable to Landlord whose compensation is not
contingent on the results of the audit.  As a condition of Tenant’s right to
audit under this Section 4.6, Tenant agrees, and shall cause any outside auditor
retained by Tenant to agree, to

-17-

--------------------------------------------------------------------------------

maintain the confidentiality of the results of the audit, subject to the right
to disclose such results in any legal proceedings regarding the accuracy of the
charges for Additional Rent in respect of Operating Costs or Taxes.  If Landlord
determines that a report previously furnished by Landlord was in error, Landlord
may furnish a corrective or supplemental report to Tenant within six (6) months
after the original report was furnished, and if such corrective or supplemental
report results in increased Additional Rent, the Audit Period for the year
covered by such report shall be extended for six months after Landlord furnishes
the corrective or supplemental report.

Section 4.7 Determination of Fair Market Rent.

“Fair Market Rent” shall mean (a) with respect to the Extension Term, the
anticipated rent for the Premises for the Extension Term as of the commencement
of the Extension Term under market conditions then existing and (b) with respect
to a ROFO Space, the anticipated rent for the ROFO Space as of the commencement
of the term for such ROFO Space under market conditions then existing.

With respect to the Extension Term, provided that Tenant timely delivers written
notice that it is exercising its option to extend the term of the Lease,
Landlord shall notify Tenant of Landlord’s estimate of the Fair Market Rent no
later than the date that is eleven (11) calendar months prior to the expiration
of the initial term of the Lease.  No later than fifteen (15) days after such
notification, Tenant may dispute Landlord’s estimate of Fair Market Rent upon
written notice thereof to Landlord which written notice shall contain Tenant’s
estimate of the Fair Market Rent (the “Extension Term FMV Dispute Notice”).  

If Tenant disputes Landlord’s estimate of Fair Market Rent, then the Fair Market
Rent shall be determined by agreement between Landlord and Tenant during the
next thirty (30) day period (the “Discussion Period”) following Tenant’s
delivery of an Extension Term FMV Dispute Notice or a ROFO Acceptance Notice
which disputes Landlord’s estimate of the fair market rent for a ROFO Space, as
applicable.

If Landlord and Tenant are unable to agree upon the Fair Market Rent during the
Discussion Period, then the Fair Market Rent shall be determined by the
determination of a board of three (3) M.A.I. appraisers as hereafter provided,
each of whom shall have at least five (5) years’ experience in the Waltham
biotech rental market and each of whom is hereinafter referred to as
“appraiser”, Tenant and Landlord shall each appoint one such appraiser and the
two appraisers so appointed shall appoint the third appraiser (the “Neutral
Appraiser”).  The cost and expenses of each appraiser appointed separately by
Tenant and Landlord shall be borne by the party who appointed the
appraiser.  The cost and expenses of the third appraiser shall be shared equally
by Tenant and Landlord.  Landlord and Tenant shall appoint their respective
appraisers no later than fifteen (15) days after the expiration of the
Discussion Period and shall designate the appraisers so appointed by notice to
the other party.  The two appraisers so appointed and designated shall appoint
the Neutral Appraiser no later than thirty (30) days after the end of the
Discussion Period and shall designate such appraiser by notice to Landlord and
Tenant.  The Neutral Appraiser shall then choose either the Landlord’s estimate
of Fair Market Rent or the Tenant’s estimate of Fair Market Rent as the Fair
Market Rent of the space in question as of the commencement of the Extension
Term and shall notify Landlord and Tenant of its determination no later than
forty-five (45) days after the end of the Discussion Period. The Fair Market
Rent determined in accordance with the provisions of this Section shall be
deemed binding and conclusive on Tenant and Landlord.  Notwithstanding the
foregoing, if either party shall fail to appoint its appraiser within the period
specified above (such party referred to hereinafter as the “failing party”) the
other party may serve notice on the failing party requiring the failing party to
appoint its appraiser within ten (10) days of the giving of such notice and if
the failing party shall not respond by appointment of its appraiser within said
(10) day period, then the appraiser appointed by the other party shall be the
sole appraiser whose choice of either the Landlord’s or the Tenant’s estimate of
Fair Market Rent shall be binding and conclusive upon Tenant and Landlord.  All
times set forth herein are of the essence.

-18-

--------------------------------------------------------------------------------

Article V.
USE OF PREMISES

Section 5.1 Permitted Use

.  Tenant shall not use or occupy the Premises for any purpose other than the
Permitted Use.

Section 5.2 Restrictions on Use

.  Tenant shall use the Premises and Landlord’s Equipment in a careful, safe and
proper manner, shall not commit or suffer any waste on or about Landlord’s
Property or with respect to Landlord’s Equipment, and shall not make any use of
Landlord’s Property and/or Landlord’s Equipment which is prohibited by or
contrary to any laws, rules, regulations, orders or requirements of public
authorities, or which would cause a public or private nuisance.  Tenant shall
comply with and obey all laws, rules, regulations, orders and requirements of
public authorities which in any way affect the use or operation of Landlord’s
Equipment and the use, operation or occupancy of Landlord’s Property.  Tenant,
at its own expense, shall obtain any and all permits, approvals and licenses
necessary for use of the Landlord’s Equipment and the Premises (copies of which
shall be provided to the Landlord), provided that Landlord shall be responsible
for obtaining a certificate of occupancy for the Building generally (i.e., as
opposed to a certificate of occupancy for the Premises after the performance of
any work by Tenant, which shall be Tenant’s responsibility) and any other
permits, approvals and licenses necessary generally for the use of Landlord’s
Equipment and Landlord’s Property and in order for Landlord to comply with its
compliance obligations under Section 6.6.  Tenant shall not overload the floors
or other structural parts of the Building; and shall not commit or suffer any
act or thing on Landlord’s Property which is illegal, unreasonably offensive,
unreasonably dangerous, or which unreasonably disturbs other tenants.  Tenant
shall not knowingly do or permit to be done any act or thing on Landlord’s
Property or with Landlord’s Equipment which will invalidate or be in conflict
with any insurance policies, or which will increase the rate of any insurance,
covering the Building.  If, because of Tenant’s failure to comply with the
provisions of this Section or due to any use of the Premises or activity of
Tenant in or about Landlord’s Property, the Insurance Costs are increased,
Tenant shall pay Landlord the amount of such increase caused by the failure of
Tenant to comply with the provisions of this Section or by the nature of
Tenant’s use of the Premises.  Tenant shall cause any fire lanes in the front,
sides and rear of the Building to be kept free of all parking associated with
its business or occupancy and in compliance with all applicable
regulations.  Tenant shall conduct its business at all times so as not to annoy
or be offensive to other tenants and occupants in Landlord’s Property. Tenant
shall not permit the emission of any objectionable noise or odor from the
Premises and shall at its own cost install such extra sound proofing or noise
control systems and odor control systems, as may be needed to eliminate
unreasonable noise, vibrations and odors, if any, emanating from the Premises
being heard, felt or smelled outside the Premises.  Tenant shall not place any
file cabinets bookcases, partitions, shelves or other furnishings or equipment
in a location which abuts or blocks any windows.

Section 5.3 Hazardous Materials

.

(a) Tenant shall be permitted to bring or keep in or on the Premises any
Hazardous Material (hereinafter defined), so long as such Hazardous Material is
specifically identified and enumerated in Tenant’s Hazardous Waste Management
Program (as hereafter defined and as the same may be updated by Tenant from time
to time upon reasonable prior notice to and with the approval of Landlord),
which are hereby expressly permitted by Landlord (“Tenant’s Hazardous
Materials”).  Tenant’s Hazardous Materials shall at all times be brought upon,
kept or used in accordance with (A) all applicable Environmental Laws
(hereinafter defined) and regulations or requirements of insurance rating or
insurance service organizations, (B) Tenant’s “Hazardous Waste Management
Program,” which shall be provided by Tenant to Landlord in advance of Hazardous
Materials being brought by Tenant upon the Premises for Landlord’s review and
approval, not to be unreasonably withheld, conditioned or delayed, and Tenant
hereby acknowledges that Tenant shall be prohibited from bringing or keeping any
Tenant’s Hazardous Materials in or on the Premises until Landlord has approved
Tenant’s “Hazardous Waste Management Program” in writing, and (C) with respect
to medical waste and so-called “biohazard” materials, all applicable laws and
regulations and insurance regulations or requirements.  Tenant shall be
responsible for assuring that all laboratory uses are adequately and properly
vented.  Tenant’s

-19-

--------------------------------------------------------------------------------

Hazardous Waste Management Program shall be updated as reasonably required by
Landlord or desired by Tenant (including the list of Tenant’s Hazardous
Materials enumerated therein), but no less frequently than annually.  Tenant’s
Hazardous Waste Management Program shall also specify (i) a description of
handling, storage, use and disposal procedures; and (ii) all plans or
disclosures and/or emergency response plans which Tenant has prepared, including
without limitation Tenant’s Hazardous Waste Management Plan, and all plans which
Tenant is required to supply to any governmental agency or authority pursuant to
any Environmental Law.

(b) Tenant, at its sole cost and expense, shall comply with (i) all applicable
Environmental Laws, including but not limited to those relating to any discharge
into the air, surface, water, sewers, soil or groundwater of any Hazardous
Material, whether within or outside the Premises, Building or Landlord’s
Property, and (ii) any applicable rules, requirements and safety procedures of
the Massachusetts Department of Environmental Protection (“DEP”), the City of
Waltham Fire Marshal, any other federal, state or local agencies or authorities
having jurisdiction, and any insurer of the Landlord’s Equipment, Landlord’s
Property, Building or the Premises with respect to the use, storage and disposal
of any Hazardous Materials at or from the Premises.  Tenant shall provide
Landlord with a written inventory of all of Tenant’s Hazardous Materials used or
to be used in the Tenant’s normal operations at the Premises, and Tenant shall
update said inventory on an annual basis and upon any changes or modifications
thereto.

(c) Any increase in the premium for insurance at the Landlord’s Property arising
from Tenant’s use and/or storage of Tenant’s Hazardous Materials shall be at
Tenant’s expense.  Tenant shall procure and maintain at its sole expense such
additional insurance as may be necessary to comply with any requirement of any
federal, state or local government agency with jurisdiction.

(d) Tenant shall reimburse Landlord upon demand, as Additional Rent, for the
reasonable costs of investigating Tenant’s compliance with the provisions of
this Section 5.3, within thirty (30) days after demand therefor, but only if
such investigation reveals that Tenant is not in material compliance.  Tenant
shall execute affidavits, certifications and the like, as may be reasonably
requested by Landlord from time to time concerning Tenant’s best knowledge and
belief concerning the presence of Hazardous Materials in or on the Premises or
the Building.

(e) Tenant hereby covenants and agrees to indemnify, defend and hold Landlord
harmless from and against any and all claims against Landlord arising out of (A)
the presence of Hazardous Material (which term shall include, for all purposes
of this Lease, any biohazardous materials) in, under or about the Building or in
Landlord’s Property or transported from the Building or Landlord’s Premises to
the extent resulting from Tenant’s use or operations, or (B) the breach by
Tenant of any of its obligations under this Section 5.3.  This indemnification
of the Landlord by Tenant includes, without limitation, reasonable costs
incurred in connection with any investigation of site conditions or any cleanup,
remedial, removal or restoration work required by any federal, state or local
governmental agency or political subdivision because of Hazardous Material
present in the land, soil, air or ground water on, under or about the Building
or landlord’s Premises resulting from Tenant’s use or operations.  The
indemnification and hold harmless obligations of Tenant under this Section
5.3(e) shall survive the expiration or any earlier termination of this
Lease.  Without limiting the foregoing, if the presence of any Hazardous
Material in the Building or otherwise in the Landlord’s Property is caused by
any of the Tenant, its agents, contractors, or employees and results in any
contamination of any part of the Landlord’s Property or any adjacent property,
Tenant shall take all actions at Tenant’s sole cost and expense as are necessary
pursuant to Environmental Laws to remediate the Landlord’s Property or any
adjacent property to their condition as of the date of this Lease, provided that
Tenant shall first obtain Landlord’s approval of such actions, which approval
shall not be unreasonably withheld, conditioned or delayed so long as such
actions, in Landlord’s reasonable discretion, would not potentially have any
adverse effect on the Landlord’s Property, and, in any event, Landlord shall not
withhold its approval of any proposed actions which are required by applicable
Environmental Laws.

-20-

--------------------------------------------------------------------------------

(f) Landlord represents that it has no knowledge of (i) any contamination of any
portion of the Landlord’s Property other than as disclosed in the environmental
reports previously delivered to the Landlord; or (ii) any asserted claims by
third parties relating to the presence of Hazardous Materials in the Landlord’s
Property.

(g) Landlord hereby covenants and agrees with Tenant to indemnify, defend and
hold Tenant harmless from and against any and all claims against Tenant which
may arise out of (i) the release or discharge of any Hazardous Material on or
about the Landlord’s Property, Premises or Building by virtue of the acts of
Landlord or any of its contractors, agents or invitees,  and (ii) the presence
of the Hazardous Materials located at or migrating from the Landlord’s Premises
or Building as of the Term Commencement Date.  The indemnification and hold
harmless obligations of Landlord under this Section 5.3(g) shall survive the
expiration or any earlier termination of this Lease with respect to occurrences
during the Term.

Section 5.4 Biohazard Removal and Animal Care.

(a) Tenant shall be responsible, at its sole cost and expense, for janitorial
and trash removal services and other biohazard disposal services for the
Premises, including the laboratory areas thereof.  Such services shall be
performed by Tenant’s employees or by licensed (where required by law), insured
and qualified contractors and on a sufficient basis to ensure that the Building
and the Landlord’s Premises are at all times kept neat, clean and free of
Hazardous Materials and biohazards as provided in Section 5.3.  In addition,
Tenant shall be responsible, at Tenant’s sole cost and expense, for the care and
safe storage of any animals housed within the Premises, including without
limitation all animal husbandry and custodial services with respect thereto, in
accordance with the prevailing standards and practices applicable to Tenant’s
industry.

(b) No animals, animal waste, food or supplies relating to the animals
maintained from time to time in the animal storage areas of the Premises shall
be transported within the Building except as provided in this Section 5.4.   All
deliveries of animals or animal food or supplies to Tenant at the Building shall
be made prior to 11:00 a.m.  No transportation of animals, animal waste, food or
supplies within the Building shall occur between the hours of 11:00 a.m. and
2:00 p.m.  At all times that animals are transported within the Common Areas,
they shall be transported in an appropriate cage or other container.  At no time
shall any animals, animal waste, food or supplies relating to the animals be
brought into, transported through, or delivered to the lobby of the Building or
be transported within the Building in elevators.

Article VI.
LANDLORD’S SERVICES

Section 6.1 Landlord’s Services

.  Landlord shall furnish to the Building the services set forth below in this
Section 6.1, subject to the conditions stated in this Lease.  The cost of
certain of these services are to be (i) paid by Tenant, as expressly provided in
this Lease, or (ii) included in Operating Costs or Taxes, as applicable.  The
cost and expense of any services that are expressly provided in this Lease not
(x) to be paid for by Tenant as expressly provided for in this Lease or (y)
included in Operating Costs or Taxes, as applicable, shall be borne by
Landlord.  Except as otherwise expressly provided in this Lease, the cost of all
work and services to be provided or performed by Landlord hereunder shall be
included in Operating Costs.

(a) Exterior of Building and Structure.  Landlord shall keep in good condition
and repair the exterior and structural elements of the Building, including the
roof, roof membrane and the utility lines and systems outside the Building
(except to the extent those utility lines or systems are the property or
responsibility of the applicable utility company).

(b) Systems.  Subject to the performance of Tenant’s obligations under Section
7.4, Landlord shall operate, maintain and keep in good condition and repair the
heating, ventilating and air conditioning system, the plumbing, sewer, drainage,
electrical, fire protection, elevator, life safety and security systems and

-21-

--------------------------------------------------------------------------------

equipment and other mechanical, electrical and communications systems and
equipment of the Building (“Building Systems”).  Notwithstanding the foregoing,
the Building Systems shall only include such commonly available systems and
equipment as are present in the Building as of the Term Commencement Date and
replacements thereof, and shall expressly exclude any utility or building
service systems or equipment installed by or on behalf of Tenant or otherwise in
connection with Tenant’s operations in the Premises, all of which shall be
operated, maintained, repaired, and replaced as necessary by Tenant at its sole
expense.  Subject to the performance of Tenant’s obligations under Section 7.4,
Landlord, at Tenant’s expense, shall provide heating, ventilating, and
air‑conditioning services to the Premises, and Landlord shall set the
temperature in D2 and C3 portions of the Premises at a temperature reasonably
designated by Tenant.

(c) Water and Sewer.  Water will be available for Tenant’s use.  Tenant shall
from and after the Term Commencement Date pay to Landlord, as Additional Rent,
on demand from time to time, but not more frequently than monthly, for its
consumption of water and sewer services, a Water Service Charge.  As of the date
hereof the “Water Service Charge” is a sum equal to $1.48/rsf per annum (i.e.
$2,835.68.00 per month).  Landlord may from time to time have a survey made by a
reputable, independent engineer or consulting firm selected by Landlord in its
sole discretion to determine the cost of the water and sewer service being
furnished to the Premises by Landlord.  If it is determined that such cost is
different from the Water Service Charge, then the Water Service Charge shall be
adjusted by such difference, effective on the date recommended by such engineer
or consulting firm.  Any adjustment in the Water Service Charge shall be
retroactive to the extent necessary.  Notwithstanding the foregoing, if the
rates for water and/or sewer usage charged by the applicable utility company
increase during the term of this Lease, Landlord may increase the Water Service
Charge accordingly effective as of the date of such increase without the
necessity of a survey.

(d) Common Areas.  Landlord shall provide heating and air conditioning for the
Common Areas inside the Building during Business Hours.  Landlord shall clean,
provide lighting, repair, maintain and provide janitorial services for the
Common Areas including, to the extent reasonable, the Parking Areas, in order to
maintain the Common Areas.  Landlord shall make any alterations or improvements
as are necessary to cause the Common Areas to be in substantial compliance with
all Legal Requirements.  Notwithstanding the above, any damage to the Common
Areas or Common Facilities caused by any Invitee of Tenant shall be the sole
responsibility of Tenant.

(e) Waste Removal.  Landlord shall provide or arrange for ordinary and
reasonable waste removal services for the Building.  In the event that Landlord
reasonably determines that Tenant’s quantity of waste is excessive in comparison
to other tenants of the Building, or, in the event that Landlord determines that
Tenant’s waste is other than waste generated by typical office use, Landlord may
bill Tenant directly as Additional Rent for any such additional cost therefor or
require that Tenant be responsible for disposing of its own waste.  

(f) Taxes.  Landlord shall pay all Taxes levied upon or with respect to
Landlord’s Property.

(g) Insurance.  Landlord shall procure and maintain in full force and effect
fire, casualty and extended coverage insurance with respect to the Building,
with vandalism and malicious mischief endorsements, liability insurance with
respect to the Common Areas, business automotive, rent loss insurance and such
other insurance upon or with respect to Landlord’s Property as Landlord
reasonably determines to be necessary, appropriate and/or desirable or is
required by Landlord’s lender, all with such limits of coverage and deductibles
as Landlord or Landlord’s lender may deem reasonably necessary, appropriate
and/or desirable, which insurance coverage and amounts shall be commercially
reasonable in light of the practices of similarly situated commercial landlords
of comparable properties in the City of Waltham, Massachusetts.

(h) Food Service.  Landlord shall cause food service to be provided (directly or
through outside vendors) during Business Hours for tenants of the Building
within a portion of the Common Areas of the Building for use by tenants of the
Building and others permitted to use such facilities by Landlord.  Landlord

-22-

--------------------------------------------------------------------------------

shall have the right to terminate the food service if it no longer is
economically viable in the Landlord’s sole and exclusive judgment.

Section 6.2 Extraordinary Use

.  Tenant acknowledges that, for the purposes of computer use in the Premises,
the electrical and HVAC services to be supplied by Landlord to the Premises will
be sufficient only for computer use for general office purposes (and not for
data centers, server farms or any similar computing equipment requiring
high-demand power and cooling).  Any additional capacity or structural support,
as reasonably determined by Landlord, needed for computers, data processing or
heat-generating machines or other equipment required for computer use beyond
ordinary office uses, shall be subject to Landlord’s prior written approval,
which approval shall be in Landlord’s reasonable discretion, and all such
equipment shall be installed and maintained at Tenant’s sole expense.

-23-

--------------------------------------------------------------------------------

Section 6.3 Interruption; Delay

.  Landlord shall have no responsibility or liability for failure or
interruption of any such repairs or services referred to in this Article VI, or
for any interruption in utility services, caused by breakage, accident, strikes,
repairs, inability after exercise of reasonable diligence to obtain supplies or
otherwise furnish services, or for any cause or causes beyond the reasonable
control of Landlord (any or all of the foregoing being a “Service Interruption”)
(but Landlord, in respect of those matters for which Landlord is responsible,
will use reasonable efforts to restore such services or make such repairs as
soon as possible), nor in any event for any indirect or consequential damages;
and failure or omission on the part of Landlord to furnish such service or make
such repair shall not be construed as an eviction of Tenant, nor render Landlord
liable in damages, nor entitle Tenant to an abatement of Base Rent or Additional
Rent, nor release Tenant from the obligation to fulfill any of its covenants
under this Lease, except as provided in Articles X and XI with respect to
eminent domain and damage by fire or other casualty.  Notwithstanding the
foregoing, if the Premises, or a material portion thereof, is made untenantable
or inaccessible, and Tenant actually ceases to use the Premises or such portion,
for more than five consecutive business days after written notice from Tenant to
Landlord as a result of any Service Interruption not caused by Tenant, then
Tenant shall be entitled to receive an abatement of Base Rent and Additional
Rent payable hereunder for the period beginning on the fifth consecutive
business day of such Service Interruption and ending on the day the service is
restored; provided that if such a Service Interruption renders less than the
entire Premises untenantable or inaccessible, the amount of Base Rent and
Additional Rent abated shall be prorated in proportion to the percentage of the
rentable square footage of the Premises that is rendered untenantable or
inaccessible.  The foregoing right shall not apply if the Service Interruption
is due to casualty.  In any event, Landlord shall take all commercially
reasonable steps to provide alternative power, utility services, HVAC,
electrical, plumbing and other services to the Premises, including, but not
limited to, providing generators and other temporary services at the Landlord’s
sole cost and expense (and not an Operating Cost) if such Service Interruption
was caused by Landlord or Landlord’s employees, agents, contractors or invitees.

Section 6.4 Additional Services

.  Should Tenant request any additional services, or services beyond the noted
hours for such services, Tenant agrees to pay to Landlord as Additional Rent
therefor Landlord’s actual costs for providing such service, plus an additional
5% as an administrative fee, within 30 days of Landlord’s billing Tenant
therefor.

Section 6.5 Landlord Indemnity

.  Landlord will exonerate, indemnify, defend, save and hold harmless Tenant
from and against all claims, proceedings, defenses thereof, liabilities, costs,
and expenses of any kind and nature, including reasonable legal fees, expenses
and costs, arising from (i) any injury to person or damage to property to the
extent caused by the negligence or misconduct of Landlord or Landlord’s agents,
employees or contractors, or (ii) any breach by Landlord of any representation,
covenant or other term contained in this Lease, whether occurring before,
during, or after the expiration of the Lease Term.  The provisions of this
Section shall survive the expiration or earlier termination of the Lease Term.

Section 6.6 Compliance with Laws

.  Landlord shall cause the Building (other than portions for which such
compliance is the responsibility of the party leasing such space) and the Common
Areas to comply with all Legal Requirements.  Such obligation of Landlord shall
include, but not be limited to, the correction of any violations with respect to
the Common Areas that arise out of or in connection with any claims brought
under any provision of the Americans with Disabilities Act as amended from time
to time.  As of the date hereof, Landlord has not received notice from any
governmental agencies that the Landlord’s Property, Common Areas or Premises are
in violation of Legal Requirements.  

Article VII.
CERTAIN OBLIGATIONS OF TENANT

Section 7.1 Rent

.  Tenant will promptly pay the Base Rent and Additional Rent, including without
limitation any and all fees, charges, expenses, fines, assessments or other sums
payable by Tenant to Landlord

-24-

--------------------------------------------------------------------------------

(or to the applicable provider of utilities) at the time and in the manner
provided for in this Lease, all of which shall be deemed to be obligations to
pay Base Rent or Additional Rent.

Section 7.2 Utilities

.  Tenant shall pay Tenant’s Electricity Costs in accordance with Section
4.5.  With respect to utilities other than electric for which the Premises are
separately metered or submetered, Tenant shall pay bills directly to the utility
provider prior to their due dates if Tenant is billed directly by the utility
provider, or Tenant shall pay the charges therefor to Landlord as Additional
Rent within 30 days of Landlord’s billing therefor.  With respect to utilities
other than electric for which the Premises are not separately metered or
submetered, Tenant shall pay for usage as a part of the Operating Costs.  Tenant
agrees that its use of electric current shall never exceed the capacity of
existing feeders, risers and wiring installations in the Building.  Tenant shall
not make or perform any alterations to wiring, installations, lighting fixtures
or other electrical facilities in any manner without the prior written consent
of Landlord, which consent shall not be unreasonably withheld, delayed, or
conditioned.  Any risers or wiring to meet Tenant’s excess electrical
requirements, if requested by Tenant and approved by Landlord, will be installed
by Landlord at Tenant’s expense.

Section 7.3 No Waste

.  Tenant shall not overload, damage or deface the Premises nor shall it suffer
or permit the same to be done, nor shall it commit any waste.

Section 7.4 Maintenance; Repairs; and Yield Up

.  Subject to Landlord’s maintenance and repair obligations and the limitations
set forth below, Tenant shall keep the Premises neat and clean and maintain the
same in good repair and condition; Tenant’s obligation to so maintain and repair
the Premises shall apply to all of the Premises, including, without limitation,
all doors, glass, fixtures, interior walls, floors, ceilings, HVAC equipment,
telephone and data equipment, lighting, plumbing and lab equipment and any other
systems (other than common Building Systems) exclusively serving the
Premises.  There is excepted from Tenant’s obligations under this Section 7.4
only (a) damage to such portions of the Premises not the responsibility of
Tenant under this Lease and originally constructed by Landlord as is caused by
those hazards which are covered by the policies of insurance carried by Landlord
with respect to Landlord’s Property, (b) repair of damage caused by Landlord
except to the extent covered by Tenant’s property insurance, (c) repairs and
work which are otherwise the specific responsibility of Landlord hereunder and
(d) reasonable wear and tear.  Upon the expiration or other termination of the
term hereof, Tenant shall (i) peaceably quit and surrender to Landlord the
Premises in the condition required by the other provisions of this Lease; (ii)
remove any and all Hazardous Materials from the Premises (other than any
Hazardous Materials in the Premises on the Term Commencement Date) and all of
Tenant’s Property; (iii) deliver to Landlord a certification from a licensed,
insured, and qualified industrial hygienist certifying that the Premises do not
contain any Hazardous Materials other than any Hazardous Materials in the
Premises on the Term Commencement Date; (iv) repair any damages to the Premises
or the Building caused by the installation or removal of alterations or Tenant’s
property; and (v) decommission all laboratory lines, systems, and equipment in
accordance with applicable industry standards.  Tenant’s obligations under the
preceding sentence shall survive the expiration or earlier termination of this
Lease for a period of eighteen (18) months.  Failure to perform such removal and
restoration on or before the expiration or earlier termination of the Term
hereof shall constitute a holding over by Tenant subject to the terms of
Section 13.9 hereof.  Tenant shall cause all maintenance and repair work to
conform to applicable governmental laws, rules, regulations, orders and
requirements of public authorities.  Tenant shall keep the Premises clear of all
filth, trash and refuse.  If Tenant fails to perform Tenant’s obligations under
the above provisions of this Section, then Landlord will have the right (but not
the obligation), without waiving any default by Tenant, to cause such
obligations to be performed upon not less than three days prior written notice
to Tenant (or a shorter period of prior written notice, or a contemporaneous
written notice, if appropriate in Landlord’s reasonable judgment in light of the
nature of Tenant’s obligations to be performed), and if Landlord causes any of
such obligations to be performed, the costs and expenses reasonably incurred by
Landlord in connection therewith shall be due and payable by Tenant to Landlord
as Additional Rent upon demand.

Section 7.5 Alterations by Tenant

.  Tenant will not make any change in, or addition to, the Premises without
first obtaining, on each occasion, Landlord’s consent in writing, not to be
unreasonably withheld,

-25-

--------------------------------------------------------------------------------

conditioned or delayed and then only at Tenant’s expense (other than with
respect to the Tenant Improvement Allowance, if applicable), and in a lawful
manner and upon such terms and conditions as Landlord, by such writing, shall
approve, which shall include, without limitation, (a) maintenance of insurance
reasonably satisfactory to Landlord and (b) compliance with Sections 7.9 and
7.11.  Notwithstanding the foregoing, the prior written consent of Landlord will
not be required for non-structural interior alterations that do not affect any
of the utility or building service systems or equipment in the Building (other
than such utilities and systems that are located within and exclusively serve
the Premises) and that cost less than $10,000.00 for any single project;
provided, however, that Tenant shall notify Landlord of the performance of any
such work and provide Landlord copies of any plans and specifications therefor
that have been produced by or for the benefit of Tenant.  Any such alteration or
addition shall be consistent in appearance with the rest of the Building and
Landlord’s Property and shall be made only after duly obtaining (and providing
to Landlord copies of) all required permits and licenses from all governmental
authorities.  Tenant will deliver to Landlord in writing a schedule setting
forth the details and location of all such proposed alterations or additions and
detailed plans and specifications.  The contractor(s) performing the work shall
be subject to Landlord’s reasonable approval.  All approved repairs,
installations, alterations, additions or other improvements made by Tenant shall
be made in a good and workmanlike manner, between such hours as approved in
writing by Landlord, which approval shall not be unreasonably withheld, delayed,
or conditioned, and in such a way that utilities will not be unnecessarily
interrupted and other tenants and occupants of the Building will not suffer
unreasonable inconvenience or interference as reasonably determined by
Landlord.  Tenant’s Invitees shall be given such reasonable access to other
portions of the Building and the mechanical systems as may be necessary or
appropriate to perform such work.  Both during and after the performance of any
such work, Landlord shall have free access to any and all mechanical
installations in the Premises that constitute part of the Building service
systems and equipment (i.e., as opposed to Tenant’s laboratory equipment),
including, but not limited to, air conditioning, fans, ventilating systems,
machine rooms and electrical closets; and Tenant agrees not to construct or
permit the installation of partitions and/or other obstructions in the Premises
which might interfere with Landlord’s free access to the Premises or Building,
or impede the free flow of air to and from air vents and other portions of the
heating, ventilating and air conditioning systems in the Building.  All
installations, alterations, additions or improvements in or to the Premises
shall be the property of Landlord and shall remain upon, and be surrendered
with, the Premises at the end of the Lease Term or sooner termination of this
Lease, except to the extent that Landlord, by written notice to Tenant given
simultaneously with the approval of the plans and specifications for any such
work, requires Tenant to remove any of the same at the expiration or earlier
termination of this Lease, all of which items so designated shall be removed by
Tenant at its expense and Tenant shall repair any damage to the Landlord’s
Property and Landlord’s Equipment caused by the installation or removal of any
such item.

Section 7.6 Trade Fixtures and Equipment

.  Any trade fixtures installed in, or attached to, the Premises by, and at the
expense of, Tenant, shall remain the property of Tenant, if the same may be
removed without material damage to, or destruction of, the Premises.  Tenant
shall have the right, at any time and from time to time during the Lease Term,
to remove any and all of its trade fixtures, which it may have installed in, or
attached to, the Premises.  In addition, at the end of the Lease Term or sooner
termination of this Lease, Tenant shall remove all of Tenant’s trade fixtures
unless Landlord gives Tenant a written waiver for same.  At any time that Tenant
removes any of its trade fixtures, Tenant shall promptly repair Landlord’s
Property and Landlord’s Equipment as a result of any damage to, or destruction
of, Landlord’s Property and/or Landlord’s Equipment caused by the installation
or removal of any of its trade fixtures.  

Section 7.7 Compliance with Laws

.  Subject to Section 6.6 and/or Landlord’s obligation to obtain a certificate
of occupancy for the Building as provided in Section 5.2 above and any other
permits, approvals and licenses necessary generally for the use of Landlord’s
Property and Landlord’s Equipment, Tenant, in its use of the Premises and at its
sole expense, shall comply with all applicable laws, orders and regulations of
Federal, State, County and Town authorities, and with any direction of any
public officer or officers, pursuant to law, including, without limitation, all
Legal Requirements related to the use, storage, discharge, release, removal or

-26-

--------------------------------------------------------------------------------

existence of Hazardous Materials and for all applicable Export Control and
sanctions regulations.  Tenant shall maintain the Premises and Landlord’s
Equipment in a sanitary and safe condition in accordance with all applicable
Federal and State laws and the by laws, rules, regulations and ordinances of the
City of Waltham, and in accordance with all directions, rules and regulations of
the Health Officer, Fire Marshall, Building Inspector and other proper officers
of the governmental agencies having jurisdiction thereover.

Section 7.8 Contents at Tenant’s Risk

.  All inventory, equipment, goods, merchandise, furniture, fixtures and
property of every kind which may be on or about the Premises shall be at the
sole risk and hazard of Tenant, and if the whole or any part thereof shall be
destroyed or damaged by windstorm, vandalism, and malicious mischief and such
other hazards as are included in so-called extended all-risk coverage, including
but not limited to fire, water or otherwise, or by the use or abuse of water or
by the leaking or bursting of water pipes, or by rising water, or by roof or
other structural leak, or by loss of electrical service, or in any other way or
manner, no part of such loss or damage shall be charged to or borne by Landlord
in any case whatsoever, except that to the extent required by applicable
Massachusetts law, the foregoing shall not exculpate Landlord from its own
negligent acts or omissions or willful misconduct.  Tenant agrees to maintain
property insurance written on an All Risk or Special Perils Form, with coverage
for broad form water damage, including earthquake sprinkler leakage, at the full
replacement cost value of the insured property and with a replacement cost
endorsement covering all of Tenant’s business and trade fixtures, equipment,
furniture, merchandise and other personal property within the Premises; and from
and after the commencement date of this Lease and throughout the remainder of
the term hereof rent or business interruption insurance against loss resulting
from fire, or other risks covered by broad form extended coverage endorsement,
in an amount equal to the then current base annual rent and additional rents for
the Premises for at least a one year period, with loss payable under such policy
to Landlord, and Tenant shall indemnify and save harmless Landlord from any
loss, cost, expense, damage or liability resulting from Tenant’s failure to have
such insurance as required in this Lease.  Such insurance on Tenant’s property
shall contain a waiver of subrogation clause in favor of Landlord.  

Such policies are to be written for terms of not less than one year by a company
having a general policy holder's rating of not less than A and a rating in
financial size of not less than XI, as rated in the most current “Best's”
insurance reports, and authorized and licensed to issue such policies in the
Commonwealth of Massachusetts. Any such insurance required of Tenant hereunder
may be furnished by Tenant under any blanket policy carried by it, providing the
policy strictly complies with all other terms and conditions contained in this
Lease, and provided further that such policy: (x) identifies with specificity
the particular address of the premises being covered under the blanket policy;
(y) provides a minimum guaranteed coverage amount for the Premises as required
pursuant to the terms of this Article; and (z) expressly waives any pro rata
distribution requirement contained in Tenant’s blanket policy covering the
Premises. Each policy evidencing insurance as required to be carried by Tenant
pursuant to this Article shall contain the following provisions and/or clauses:
(i) a cross-liability clause; (ii) a provision that such policy and the coverage
carried by Landlord shall be excess insurance; (iii) a provision including
Landlord, Landlord's managing agent, and other parties (including mortgagees)
designated by Landlord as additional insureds (except with respect to workers'
compensation insurance); (iv) a waiver by the insurer of any right of
subrogation against Landlord, its agents, employees and representatives which
arises or might arise by reason of any payment under such policy or by reasons
of any act or omission of Landlord, its agents, employees, or representatives;
(v) a severability clause; and (vi) a provision that the insurer will endeavor
to provide 30 days’ notice of cancelation. An Evidence of Insurance (in form
ACORD 27, or such other form acceptable to Landlord) for each of the insurance
policies Tenant is required to carry in compliance with its obligations under
this Lease, and containing provisions specified herein, shall be delivered to
Landlord prior to the Term Commencement Date, and, upon renewals, prior to the
expiration of such coverage. Upon Tenant's default in obtaining or delivering
any such policy or policies or failure to pay the premiums therefor, Landlord
(in addition to and not in limitation of its other rights, remedies and
privileges by reason thereof) may, but shall not be obligated to, secure or pay
the premium for any such policy or policies and charge Tenant as Additional Rent
therefor an amount equal to 110% of the costs incurred by Landlord
thereby.  Insurance notifications may arrive by regular mail.

-27-

--------------------------------------------------------------------------------

Section 7.9 Exoneration; Indemnification and Insurance

.  Tenant will exonerate, indemnify, defend, save and hold harmless Landlord
(and any and all Persons claiming by, through or under Landlord) from and
against all claims, proceedings, defenses thereof, liabilities, costs, and
expenses of any kind and nature, including reasonable legal fees, arising
from:  (i) any breach of this Lease by Tenant or any Invitee of Tenant or other
Person claiming by, through or under Tenant; (ii) any occurrence within the
Premises, except to the extent the same results from the negligence or willful
misconduct of Landlord, its agents, contractors, or employees; and/or (iii) any
act, omission or negligence of any Invitee of Tenant, or arising from any
accident, injury or damage occurring in, on or about Landlord’s Property, which
such accident, damage or injury results from the negligence or misconduct on the
part of any Invitee of Tenant.  This exoneration, indemnification and hold
harmless agreement shall survive the termination of this Lease.

From and after the Term Commencement Date and thereafter during the Lease Term
and any period of holding over, Tenant shall maintain in full force and effect
the following insurance coverages:  

(i) commercial general public liability insurance all on an occurrence basis
with respect to the business carried on in or from the Premises and the Tenant’s
use and occupancy of the Premises and of any other part of the Building, with
coverage for any one occurrence or claim of not less than Ten Million Dollars
($10,000,000), which insurance shall include the Landlord as an additional
insured (by written endorsement delivered to the Landlord) and shall contain a
cross liability clause protecting the Landlord in respect of claims by the
Tenant as if the Landlord were separately insured;

(ii) all risks property insurance in respect of fire and such other perils are
from time to time in the usual extended coverage endorsement covering the
Tenant’s leasehold improvements or alterations (to the extent the same have not
become the property of Landlord), trade fixtures, property and the furniture and
equipment in the Premises for the full replacement cost thereof;

(iii) workers’ compensation insurance and all such other insurance as may be
required by applicable law and Employers Liability coverage with a limit of not
less than One Million Dollars ($1,000,000); and

(iv) insurance against such other perils and in such amounts as the Landlord may
from time to time reasonably require upon not less than ninety (90) days’
written notice, such requirement to be made on the basis that the required
insurance is customary at the time for prudent tenants of properties similar to
the Building and for tenants in a similar business.

Each policy shall contain:  (A) a waiver by the insurer of any rights of
subrogation or indemnity or any other claim over to which the insurer might
otherwise be entitled against the Landlord or the agents or employees of the
Landlord, and (B) a cross liability clause.

In the event Tenant fails to provide evidence of insurance required to be
provided by Tenant hereunder, Landlord shall be authorized (but not required) to
procure such coverage in the amounts stated with all costs thereof to be
chargeable to Tenant as Additional Rent, and payable by Tenant upon receipt of
written invoice therefor.

Tenant shall not permit any contractor to do any work at or furnish any
materials to be incorporated into the Premises without first delivering to
Landlord satisfactory evidence of the Contractor’s commercial general liability
insurance, worker’s compensation insurance, automobile insurance and statutory
lien bonds each reasonably acceptable to Landlord and complying with any
insurance specifications provided by Landlord.  Tenant shall also provide and
pay for window and plate glass insurance with respect to the Premises (if not
otherwise covered by Tenant’s property insurance), and Tenant shall provide
Landlord with a certificate evidencing such insurance and containing a provision
that the same may not be canceled until the insurer endeavors to provide 30
days’ prior written notice to Landlord and Tenant shall provide Landlord with
such a

-28-

--------------------------------------------------------------------------------

certificate prior to the Term Commencement Date and thereafter prior to the
expiration of any such coverage.  All insurance requirements imposed upon Tenant
or its contractors under this Lease shall be subject to the further requirement
that the forms of coverage and the insurers providing the insurance be
authorized to conduct business in the Commonwealth of Massachusetts, be in sound
financial condition and carry an A-/VIII or better Best’s rating.  Tenant agrees
that Landlord shall not be responsible or liable to Tenant, or to those Persons
claiming by, through or under Tenant, for any loss or damage that may be
occasioned by or through the acts or omissions of Persons occupying or using
adjoining premises or any part of Landlord’s Property, or otherwise, or for any
loss or damage resulting to Tenant or those Persons claiming by, through or
under Tenant, or its or their property, except that to the extent required by
applicable Massachusetts law, the foregoing shall not exculpate Landlord from
its own negligent acts or omissions or willful misconduct.

-29-

--------------------------------------------------------------------------------

Section 7.10 Landlord’s Access

.  Landlord and its representatives shall have the right without charge to it
and without reduction in Base Rent or Additional Rent, at reasonable times, with
reasonable notice, and in such manner as shall not unreasonably interfere with
Tenant’s business, to enter the Premises for any reasonable purpose (including,
without limitation, showing the Premises to prospective purchasers, lenders and,
during the last 12 months of the Lease Term, tenants) and, if Landlord so
elects, to make entry for the purpose of investigating repair or maintenance
problems and to make such repairs or changes as Landlord deems advisable, and to
maintain, use, repair, replace, relocate or introduce pipes, ducts, wires,
meters and any other Landlord’s fixtures serving or to serve the Premises or
other parts of Landlord’s Property, or to maintain or repair any portion of
Landlord’s Property or Landlord’s Equipment, and, in case of an emergency,
whether resulting from circumstances in the Premises or elsewhere in Landlord’s
Property, Landlord or its representatives may enter the Premises (forcibly, if
necessary) at any time to take such measures as may be needed to cope with such
emergency.  Such access shall include, but not be limited to, the right to open
floors, walls, ceilings, and building systems for the foregoing
purposes.  Subject to the following sentence, Tenant shall have the right to
have an escort during such access by Landlord or its representatives provided
that such escort shall be made available within three (3) hours of Landlord’s
verbal, written and/or email request (and Landlord may access the Premises
without such escort, but otherwise in compliance with this section, if no escort
is made available following such 3-hour period).  The foregoing notwithstanding,
no Tenant escort shall be required for such access by Landlord or its
representatives in the event of an emergency and/or an urgent maintenance or
repair matter (as reasonably determined by Landlord).

Section 7.11 No Liens

.  Tenant shall not permit any mechanics’, laborers’ or materialmen’s liens to
stand against Landlord’s Property, Landlord’s Equipment or Tenant’s interests in
the Premises, this Lease, or the estate created hereby for any labor or
materials furnished to Tenant or claimed to have been furnished to Tenant in
connection with work of any character performed or claimed to have been
performed in or on the Premises by or at the direction or sufferance of
Tenant.  

Section 7.12 Compliance with Rules and Regulations

.  Tenant covenants that all Invitees of Tenant will comply with the Rules and
Regulations.  Landlord, however, shall have the reasonable right to change the
Rules and Regulations and to waive any one or more of them in the case of any
one or more tenants; provided that any changes or modifications to the Rules and
Regulations shall be reasonable and of uniform applicability to all tenants of
the Building, and provided that the Rules and Regulations will generally be
enforced in a non-discriminatory manner with respect to similarly situated
tenants.  In the event of any conflict between the terms of this Lease and any
changes or modifications to the Rules and Regulations attached hereto, the terms
of this Lease shall control.

Article VIII.
SUBLETTING AND ASSIGNMENT

Section 8.1 Subletting and Assignment

.  

(a) Except as hereinafter set forth, Tenant shall not assign, mortgage, pledge
or encumber this Lease nor sublet all or any part of the Premises, nor permit or
allow the use of all or any part of the Premises by any person other than Tenant
and its employees, without, on each occasion, obtaining Landlord’s written
consent thereto.  As used herein, the term “assign” or “assignment” shall be
deemed to include, without limitation:  (i) any transfer of Tenant’s interest in
this Lease by operation of law or the merger or consolidation of Tenant with or
into any other firm or corporation; or (ii) the transfer or sale of a
controlling interest in Tenant.  

(b) (i) Except in the case of a Permitted Transferee, for which Landlord’s
consent will not be required, but written notification will be provided,
Landlord will not unreasonably withhold, condition or delay its consent to any
sublease of all or any part of the Premises, so long as (A) the subtenant and
its proposed use is of a character consistent with the operation of a building
of the same class as the Building; (B) the subtenant’s

-30-

--------------------------------------------------------------------------------

proposed use is permitted under the terms of this Lease; (C) the subtenant is
qualified to do business in the Commonwealth of Massachusetts and has all
applicable permits and licenses to do business from the Premises; (D) Tenant
pays to Landlord all of Landlord’s reasonable expenses actually arising out of
such sublease, including, without limitation, reasonable attorneys’ fees; (E)
there does not then exist an Event of Default and no Event of Default will be
created as a result of the proposed sublease or the proposed use by the
subtenant; (F) each of Landlord’s mortgagees has consented in writing to such
sublease if such mortgagee’s consent is required pursuant to the terms of the
applicable financing documents (and Landlord will use commercially reasonable
efforts to obtain such consent); (G) the proposed sublease prohibits any
assignment of the sublease or any sub-sublease of any portion of the Premises
without the prior written consent of Landlord, which consent may be granted or
denied in Landlord’s reasonable discretion; (H) the proposed sublease will not
cause Landlord to be in default under any then-existing lease, license or other
occupancy agreement regarding the Landlord’s Property (including without
limitation pursuant to any anti-competition or prohibited use provisions
therein).

(ii) Except in the case of a Permitted Transferee, for which Landlord’s consent
will not be required, but written notification will be provided, Landlord will
not unreasonably withhold, condition or delay its consent to an assignment of
this Lease, so long as (A) the assignee and its proposed use is of a character
consistent with the operation of a first class office and/or laboratory
building; (B) the assignee’s proposed use is permitted under the terms of this
Lease; (C) the assignee is qualified to do business in the Commonwealth of
Massachusetts and has all applicable permits and licenses to do business from
the Premises; (D) Tenant pays to Landlord all of Landlord’s reasonable expenses
actually arising out of such assignee, including, without limitation, attorneys’
fees; (E) there does not then exist an Event of Default and no Event of Default
will be created as a result of the proposed assignment or the proposed use by
the assignee; and (F) each of Landlord’s mortgagees has consented in writing to
such assignment if such mortgagee’s consent is required pursuant to the terms of
the applicable financing documents; (G) the proposed assignment will not cause
Landlord to be in default under any then-existing lease, license or other
occupancy agreement regarding the Landlord’s Property (including without
limitation pursuant to any anti-competition or prohibited use provisions
therein) and (I)

No assignment, sublease or transfer shall be made to an individual, entity or
company engaged in the Generic Drug business.

(c) In the event of an assignment of this Lease, Tenant shall be jointly and
severally liable with the new tenant for the payment of any and all Base Rent
and Additional Rent which may become due by the terms of this Lease and for the
performance of all covenants, agreements and conditions on the part of Tenant to
be performed hereunder.  If the sublease or assignment is to a party other than
a Permitted Transferee, Tenant shall also pay to Landlord 50% of the amount, if
any, by which the rent received as a result of the assignment or sublease
exceeds the rent payable hereunder on a per square foot basis after deducting
the actual direct out-of-pocket costs which are (i) incurred by Tenant for
leasing commissions, architectural and/or engineering fees, legal fees,
additional tenant improvements paid in connection with such assignment or
sublease, tenant improvement allowances, reimbursement obligations or costs
incurred in constructing tenant improvements in connection with such sublease or
assignment, free rent and/or any other consideration paid or provided by Tenant
to the proposed transferee, which shall be depreciated on a straight line basis
over the term of the proposed Transfer, and (ii) documented to Landlord’s
reasonable satisfaction by invoices, contracts, canceled checks and the like,
such costs to be amortized on a straight-line basis over the then remaining term
of this Lease.  No such assignment or sublease shall be valid or effective
unless and until (i) the new tenant and Tenant execute and deliver to Landlord
an agreement, in such form as Landlord may reasonably prescribe, pursuant to
which, inter alia, such new tenant (A) assumes all of the obligations of Tenant
under this Lease accruing from and after the effective date of the assignment if
such transaction is an assignment of this Lease, (B) agrees to execute and
deliver such estoppel certificates and subordination agreements as may be
reasonably required by Landlord, (C) if a sublease, acknowledges that Landlord
has no obligations to the subtenant under this Lease, the sublease or otherwise,
and (D) agrees to maintain the same insurance coverages as the insurance
coverages

-31-

--------------------------------------------------------------------------------

which Tenant is required to maintain under this Lease and to provide evidence
thereof satisfactory to Landlord when requested; and (ii) the new tenant
delivers to Landlord evidence, in form and substance satisfactory to Landlord,
of the insurance coverages required to be maintained by such new tenant under
the agreement referenced in clause (i) above.  No modification of the terms of
this Lease or any course of dealing between Landlord and any assignee or
sublessee of Tenant’s interest herein shall operate to release or impair
Tenant’s obligations hereunder.  

(d) In the event that Tenant seeks Landlord’s consent to an assignment of this
Lease other than to a Permitted Transferee or a sublease of 50% or more of the
Premises other than to a Permitted Transferee, Landlord, at its option, may
terminate this Lease (or if the request is for a sublease of less than all of
the Premises, but for all of the remaining term, at Landlord’s option, Landlord
may terminate this Lease as to the portion requested to be sublet and Landlord
and Tenant shall execute an amendment to this Lease to modify the Premises and
to adjust Base Rent and Tenant’s Share based upon the approximate remaining
leasable square footage to the Leasable Square Footage of the Building);
provided that if Landlord exercises such option, Tenant may, by written notice
given to Landlord within five days after Landlord gives Tenant written notice of
exercise of such option, defeat such exercise by withdrawing the request for
Landlord’s consent to the proposed assignment or sublease and terminating the
proposed assignment or sublease.  In the event of any such termination, Landlord
may enter into a new lease with the proposed assignee or sublessee or any other
party on any terms and provisions acceptable to Landlord in Landlord’s sole
discretion for the Premises or the portion of the Premises released from this
Lease

(e) Tenant shall not enter into any arrangements with any subtenant or assignee
to circumvent, or which have the effect of circumventing any provisions of this
Article VIII.

Article IX.
RIGHTS OF MORTGAGEES AND GROUND LESSORS; ESTOPPEL CERTIFICATES

Section 9.1 Subordination to Mortgages and Ground Leases

.  Landlord represents that, as of the date of this Lease, no mortgage encumbers
all or any part of Landlord’s Property.  Provided that such mortgagee delivers
to Tenant a subordination, non-disturbance and attornment agreement on such
mortgagee’s standard form consistent with commercial practices within the real
estate industry, Tenant agrees that this Lease shall be subordinate to the lien
of any future mortgage or mortgages, or ground lease, upon Landlord’s Property,
irrespective of the time of execution or time of recording of any such mortgage
or mortgages, or ground lease, and to all renewals, extensions, and
modifications therefor or amendments thereto.  Tenant agrees that it will, upon
five (5) business days’ advance written request from Landlord or any holder of a
mortgage on all or a portion of Landlord’s Property or the ground lessor
thereof, execute, acknowledge, and deliver any and all commercially reasonable
instruments reasonably deemed necessary or desirable by Landlord, or such holder
to give effect to, or notice of, such subordination.  

Section 9.2 Lease Superior at Mortgagee’s or Ground Lessor’s Election

.  At the request in writing of any mortgagee, or ground lessor, of Landlord’s
Property, this Lease shall be deemed superior to such mortgage, or ground lease,
whether this Lease was executed before or after such mortgage, or ground lease,
and Tenant shall execute such documents to effect the foregoing in recordable
form as such mortgagee, or ground lessor, shall reasonably request.

Section 9.3 Notice to Mortgagee and Ground Lessor

.  Upon receipt of a written request from Landlord or any holder of a mortgage,
on all or any part of Landlord’s Property, or the ground lessor thereof, Tenant
will thereafter send any such holder copies of all notices of default or
termination given by Tenant to Landlord in accordance with any provision of this
Lease.  In the event of any failure by Landlord to perform, fulfill or observe
any agreement by Landlord herein or any breach by Landlord of any representation
or warranty of

-32-

--------------------------------------------------------------------------------

Landlord herein, any such holder may at its election cure such failure or breach
for and on behalf of Landlord within the time provided herein for Landlord to
cure the same.

Section 9.4 Limitations on Obligations of Mortgagees, Ground Lessors and
Successors

.  Tenant agrees that the holder of a mortgage or ground lease or any
successor-in-interest to any of them or to Landlord shall not be: (a) bound by
any payment of an installment of Base Rent or Additional Rent which may have
been made more than 30 days before the due date of such installment; (b) bound
by any amendment or modification to this Lease made without the consent of the
holder of a mortgage or ground lease or such successor in interest (to the
extent such consent is required by such mortgage, ground lease or documents
executed by Landlord and/or Tenant in connection with the same); (c) liable for
any previous act or omission of Landlord (or its predecessors in interest)
except for a non-monetary default by such Landlord under the Lease that began
prior to such holder’s succession-in-interest, is ongoing and continuing
following such succession event, is susceptible of being cured and for which
Tenant has provided such holder with notice as may be required hereunder or
under any separate agreement with such holder; (d) responsible for any monies
owing by Landlord to the credit of Tenant or subject to any credits, offsets,
claims, counterclaims, demands or defenses which Tenant may have against
Landlord (or any of its predecessors in interest); (e) bound by any covenant to
undertake or complete any construction of the Premises or any portion thereof;
or (f) obligated to make any payment to Tenant other than any security deposit
actually delivered to holder of a mortgage or ground lease or such successor in
interest.  Further, Tenant agrees that it will not seek to terminate this Lease
by reason of any act or omission of Landlord until Tenant shall have given
written notice of such act or omission to the holder of such mortgage or ground
lease (at such holder’s last address furnished to Tenant) and following the
giving of such notice such holder shall have the right, but shall not be
obligated, to remedy such act or omission within 20 business days after the time
period provided for in this Lease for Landlord to cure the same or, if such cure
cannot reasonably be completed with such period,  such longer period as may be
reasonably necessary to cure the same provided that such party commences such
cure within said 20 business day period and diligently prosecutes such cure to
completion; provided, however, the total period provided for such cure shall in
no event exceed sixty days.  Tenant shall enter into a written agreement
confirming the foregoing from time to time upon written request from Landlord
and/or the holder of a mortgage or ground lease on Landlord’s Property.  

Section 9.5 Estoppel Certificates

.  Each party (“Responding Party”) agrees, at any time and from time to time,
within ten business days after written request by the other party (“Requesting
Party”) or any holder of a mortgage on all or a portion of Landlord’s Property
or the ground lessor thereof, to execute, acknowledge and deliver to the
Requesting Party a statement in writing certifying that (except as may be
otherwise specified by the Responding Party):  (i) this Lease is presently in
full force and effect and unmodified; (ii) Tenant has accepted possession of the
Premises; (iii) any improvements required by the terms of this Lease to be made
by Landlord have been completed to the satisfaction of Tenant; (iv) no rent
under this Lease has been paid more than 30 days in advance of its due date; (v)
the addresses for notices to be sent to the Responding Party is as set forth in
this Lease or as specified in such certificate; (vi) to the best of the
knowledge of the Responding Party, Tenant as of the date of executing the
certificate has no charge, lien or claim of offset under this Lease, or
otherwise, against rents or other charges due or to become due hereunder; (vii)
to the best of the knowledge of the Responding Party, the Responding Party is
not in default under this Lease; and (viii) such other factual information as
the Requesting Party may reasonably request about this Lease or Tenant’s
occupancy to the extent that the same is in the possession of the Responding
Party and may be responded to without incurring any out-of-pocket costs.  

Article X.
CASUALTY

Section 10.1 Damage From Casualty

.  If any material portion of the Premises or the Building affecting Tenant’s
use of the Premises is damaged by fire or other casualty, Tenant shall give
Landlord written notice of such casualty in the Premises promptly after Tenant
becomes aware of such casualty.  Within 30 days after

-33-

--------------------------------------------------------------------------------

Tenant gives Landlord written notice of such casualty, Landlord shall reasonably
estimate, and give Tenant written notice of, the period commencing with the date
of such notice (the “Restoration Period”) that Landlord anticipates will be
reasonably required to perform the restoration work which is the responsibility
of Landlord as provided below.  If Landlord reasonably estimates that the
Restoration Period will be longer than 90 days, or if such casualty occurs
during the final six (6) months of the Lease Term and Tenant does not elect to
exercise a right to extend the Lease Term, if any, then either Landlord or
Tenant may terminate this Lease by giving to the other written notice of
termination within ten days after Landlord gives Tenant written notice of such
estimate.  Such notice of termination shall be effective on the date thereof,
and if Tenant is then occupying the Premises, Tenant shall thereafter have a
reasonable period of time in which to vacate the Premises.  If (i) Landlord
reasonably estimates that the Restoration Period will be 90 days or shorter, or
(ii) Landlord reasonably estimates that the Restoration Period will be longer
than 90 days but neither Landlord nor Tenant exercises its right to terminate
this Lease as set forth above, then this Lease shall not terminate; and in such
event, Landlord shall, unless Landlord exercises its termination right pursuant
to Section 10.3, with reasonable dispatch, repair or rebuild the Premises to the
condition thereof as of the Term Commencement Date (subject, however, to Legal
Requirements then in existence), and Tenant shall, forthwith after the
completion of Landlord’s Restoration Work, repair or rebuild the Premises to
substantially its condition immediately before the occurrence of the casualty.

Section 10.2 Abatement of Rent

.  In the event that the provisions of Section 10.1 shall become applicable, the
Base Rent and Additional Rent shall be abated or reduced proportionately during
any period in which, by reason of any such damage or destruction, there is
substantial interference with the operation of the business of Tenant in the
Premises, having regard to the extent to which Tenant may be required to
discontinue its business in the Premises, and such abatement or reduction shall
continue (but may be reasonably adjusted from time to time based on the extent
of the interference with Tenant’s operations) for the period commencing with
such destruction or damage and ending on the earlier to occur of (i) the date on
which Tenant commences business operations in the Premises or the portion
thereof affected by the casualty and (ii) the date that is 60 days after
substantial completion by Landlord of the restoration work to be performed by
Landlord under Section 10.1 above, with respect to the Office Premises and
120 days after such substantial completion with respect to the Laboratory
Premises.

Section 10.3 Landlord’s Right to Terminate

.  Notwithstanding the foregoing, Landlord may terminate this Lease
following:  (a) damage or destruction to the Building or Premises to the extent
of 50% or more of the cost of replacement thereof; or (b) the refusal of the
applicable insurance carrier to pay funds sufficient for the cost to repair or
replace, less any applicable deductible.  Landlord may exercise the right to so
terminate this Lease by written notice to Tenant given within 60 days after the
date of the damage or 60 days after the date Landlord receives written notice of
such damage, whichever is later.  Such notice of termination shall be effective
on the date thereof, and if Tenant is then occupying the Premises, Tenant shall
thereafter have a reasonable period of time in which to vacate the Premises.

Article XI.
EMINENT DOMAIN

Section 11.1 Eminent Domain; Right to Terminate and Abatement in Rent

.  If the Premises or any part thereof, or the whole or any substantial part of
Landlord’s Property, shall be taken, or if a conveyance shall be made in
anticipation thereof, for any street or other public use, by action of the
municipal, state, federal or other authorities, or shall receive any substantial
direct or consequential damage for which Landlord or Tenant shall be entitled to
compensation by reason of anything lawfully done in pursuance of any public
authority, after the execution hereof and before the expiration of the Lease
Term, then this Lease and the Lease Term shall terminate at the election of
Landlord or Tenant (given by written notice to the other within 90 days of the
taking or within 90 days of notice of the taking to Landlord), and such election
may be made in case of any such taking notwithstanding the entire interest of
Landlord may have been divested by such taking; and if neither Landlord

-34-

--------------------------------------------------------------------------------

nor Tenant so elects, then in case of any such taking or destruction of, or
damage to, the Premises, rendering the same or any part thereof unfit for use
and occupation, a just proportion of the Base Rent hereinbefore reserved
according to the nature and extent of the injury sustained by the Premises as
reasonably determined by Landlord, shall be suspended or abated until the
Premises or, in case of such taking, what may remain thereof, shall have been
put in proper condition for use and occupation.  To the extent that the
Premises, upon having been put in proper condition for use and occupation are
smaller than before such taking, the Base Rent hereinbefore reserved shall be
reduced for the balance of the Lease Term in the same proportion which the
reduction in space bears to the original Leasable Square Footage of the
Premises.  In the event of a taking of any portion of the Building, Tenant’s
Share shall be recomputed.

Section 11.2 Restoration

.  If this Lease is not terminated as provided in Section 11.1, Landlord shall
apply so much of the available proceeds of the eminent domain award as are
required to restore Landlord’s Property and the Premises to a condition, to the
extent practical, substantially the same as that immediately preceding the
taking, but subject to zoning laws and building codes then in existence.  If the
available proceeds of the eminent domain award are insufficient, in Landlord’s
judgment, for that purpose, Landlord shall (i) notify Tenant within thirty (30)
days following notification of such award, (ii) have no obligation to expend
funds in excess of said proceeds and (iii) have the right to select which
portions of Landlord’s Property, if any, shall be restored, by notice to Tenant.
Tenant shall have the right in its sole discretion within thirty (30) days
following notification from Landlord that Landlord does not intend to restore
the Premises in its entirety to terminate this Lease by notice to Landlord.  The
term “available proceeds” means the amount of the award paid to Landlord, less
cost of obtaining the same (including attorneys’ fees and appraisal fees) and
less the amount thereof required to be paid to a mortgagee or ground lessor.

Section 11.3 Landlord to Control Eminent Domain Action

.  Landlord reserves all rights to compensation for damage to the Premises or
any part thereof, or the leasehold hereby created, heretofore accrued or
hereafter to accrue, by reason of any taking for public use of said Premises or
any portion thereof, or right appurtenant thereto, or privilege or easement in,
through, under or over the same, and by way of confirmation of the foregoing
Tenant hereby assigns all rights to such damages heretofore accrued or hereafter
accruing during the Lease Term to Landlord.  Provided, however, nothing herein
contained shall limit Tenant’s right to any separate award for the taking of
personal property, the cost of leasehold improvements installed in the Premises
by Tenant to the extent such unamortized cost exceeds the Tenant Improvement
Allowance and, if applicable, Landlord’s Additional Contribution, moving
expenses, or other items the payment of which shall not reduce the award payable
to Landlord.

Article XII.
DEFAULT AND REMEDIES

Section 12.1 Event of Default

.  As used herein, “Event of Default” means the occurrence and/or existence of
any one or more of the following:  (a) (i) Tenant shall fail to pay any
installment of Base Rent, Additional Rent or any other monetary amount due under
this Lease on or before the date on which the same becomes due and payable, and
such failure continues for five business days after written notice from Landlord
thereof or (ii) Landlord having given the written notice specified in the
foregoing clause (i) to Tenant twice in any 12 month period, Tenant shall fail,
on a third occasion within the 12 months following the giving of the first such
notice by Landlord, to pay any installment of Base Rent, Additional Rent or any
other monetary amount due under this Lease on or before the date on which the
same becomes due and payable; or (b) Tenant shall neglect or fail to perform or
observe any of the other covenants or undertakings herein on its part to be
performed or observed and such neglect or failure shall continue for 30 days
after written notice to Tenant; provided that if the default is other than a
default under clause (a) above, or clauses (c) through (h) below, and is such
that it cannot be cured within 30 days, but is capable of being cured, such 30
day period shall be extended by up to 60 additional days provided that Tenant
commences to cure such default within said 30 day period, continues to do so
diligently, and thereafter completes such cure within not more than 90 days
following

-35-

--------------------------------------------------------------------------------

the notice of default; or (c) there is filed by Tenant any case, petition,
proceeding or other action under any Bankruptcy Law; or (d) any other
proceedings shall be instituted against Tenant under any Bankruptcy Law and not
be dismissed within 60 days; or (e) Tenant shall execute an assignment of its
property for the benefit of its creditors; or (f) a receiver, custodian or other
similar officer for Tenant shall be appointed and not be discharged within 60
days; or (g) the estate hereby created shall be taken by execution or by other
process of law and is not redeemed by Tenant within 60 days thereafter; or (h)
an assignment or sublease in violation of the terms of this Lease.

Section 12.2 Landlord’s Remedies

.  

(a) Upon the occurrence of an Event of Default, Landlord may, immediately or at
any time thereafter (notwithstanding any license or waiver of any former breach
or waiver of the benefit hereof, or consent in a former instance), and enter the
Premises or any part thereof and repossess the same as of its former estate in
accordance with law, or terminate this Lease by written notice to Tenant, and in
either event expel Tenant and those claiming through or under it and remove
their effects (forcibly, if necessary) in compliance with law without being
deemed guilty of any manner of trespass and without prejudice to any remedy
which might otherwise be used for arrears of Base Rent or Additional Rent or
breach of covenant, and upon entry or written notice of termination, or
automatic termination, both as aforesaid, this Lease shall terminate and
Landlord, in addition to all other remedies which it may have at law or equity,
and not in limitation thereof, shall have the remedies provided in this Article
XII.  No termination of this Lease and/or repossession of the Premises pursuant
to this Section 12.2(a) shall relieve Tenant of its obligations under this
Lease, which shall survive such termination or repossession.

(b) From the termination of this Lease pursuant to Section 12.2(a) through the
remainder of the Lease Term, until such time, if any, that Landlord exercises
its right pursuant to Section 12.2(c), Tenant shall pay to Landlord the Base
Rent and Additional Rent in installments as and when the same become due and
payable, subject to reduction by any rent and additional rent actually received
by Landlord as a result of a re-letting of the Premises (net of the reasonable
costs of re-letting, including remodeling costs, brokerage commissions and
reasonable attorneys’ fees).  Landlord shall exercise commercially reasonable
efforts to re-let the Premises to mitigate damages, and Landlord may re let the
Premises or any part or parts thereof for a term or terms which may, at
Landlord’s option, be less than or exceed the period which would otherwise have
constituted the balance of the Lease Term and may grant concessions or free
rent.  The good faith failure of Landlord to re let the Premises or any part or
parts thereof, or, if the Premises are re let, the good faith failure to collect
the rents due under such re letting, shall not release or affect Tenant’s
liability for damage so long as Landlord does not act arbitrarily or
capriciously.  Any suit brought to collect the amount of deficiency for any
month or other period shall not prejudice in any way the right of Landlord to
collect the deficiency for any subsequent month or period by a similar
proceeding.  Landlord, at Landlord’s option, may make such alterations, repairs,
replacements and decorations to the Premises as Landlord in Landlord’s sole but
reasonable judgment considers advisable and necessary for the purpose of re
letting the Premises, and the making of such alterations or decorations shall
not operate or be construed to release Tenant from liability hereunder.

(c) At Landlord’s option exercisable by written notice given to Tenant upon or
after the termination of this Lease pursuant to Section 12.2(a), Tenant shall
forthwith pay to Landlord as damages, in addition to all sums which were due
prior to the exercise of such option by Landlord, a sum equal to the amount by
which the Base Rent and Additional Rent for the remainder of the Lease Term
exceeds the fair rental value of the Premises determined as of the termination
date for the remainder of the Lease Term, discounted to present value at the
then-applicable federal discount rate.  For the purposes of computing damages
payable pursuant to this Section 12.2(c), the annual Additional Rent with
respect to Taxes, Insurance Costs and Operating Costs for the remainder of the
Lease Term will be assumed to be such Additional Rent for the most recently
ended fiscal, calendar or lease year, as the case may be.

-36-

--------------------------------------------------------------------------------

Section 12.3 Reimbursement of Landlord

.  In the event of any default by Tenant in the payment of any Base Rent or
Additional Rent, Tenant will, in addition to paying Landlord all amounts due
under the terms and provisions of this Lease, including, without limitation,
Section 12.9, reimburse Landlord for all reasonable expenses incurred by
Landlord in collecting such rent or in obtaining possession of, or in re letting
the Premises, or in defending any action, including expenses for reasonable
counsel fees and commissions.  Tenant further agrees that, if on termination of
this Lease by expiration or otherwise, Tenant shall fail to remove any of its
property from the Premises as provided for herein, Landlord shall be authorized,
in its sole option, and in Tenant’s name and on its behalf, either (a) to cause
such property to be removed and placed in storage for the account and at the
expense of Tenant; or (b) to sell such property at public or private sale, with
or without notice, and to apply the proceeds thereof, after the payment of all
expenses of removal, storage and sale, to the indebtedness, if any, of Tenant to
Landlord, the surplus, if any, to be paid to Tenant; prior to the removal of
such property Landlord may charge Tenant a fair rental amount for the storage of
such property.  All sums payable by Tenant under this Article XII shall be
deemed Additional Rent.

Section 12.4 Landlord’s Right to Perform Tenant’s Covenants

.  Tenant covenants and agrees that, if it shall at any time fail to make any
payment or perform any other act on its part to be made or performed as in this
Lease provided, then Landlord, in its sole discretion may after due notice to,
or demand upon, Tenant and subject to the limitations set forth below, make any
payment or perform any other act on the part of Tenant to be made and performed
as in this Lease provided, in such manner and to such extent as Landlord may
reasonably deem desirable, and in exercising any such rights, Landlord may pay
necessary and incidental costs and expenses, employ counsel, and incur and pay
reasonable attorneys’ fees.  The making of any such payment or the performing of
any other act by Landlord pursuant to this Article shall not waive, or release
Tenant from, any obligations of Tenant in this Lease contained.  All sums so
paid by Landlord and all reasonably necessary and incidental costs and expenses
in connection with the performance of any such act by Landlord shall, except as
otherwise in this Lease expressly provided, be payable to Landlord on demand,
and Tenant covenants to pay any such sum or sums promptly, and Landlord shall
have (in addition to any other right or remedy of Landlord) the same rights and
remedies in the event of the non-payment thereof by Tenant as in the case of
default by Tenant in the payment of the Base Rent.  Whenever practicable,
Landlord, before proceeding as provided in this Section 12.4, shall give Tenant
notice in writing of the failure of Tenant which Landlord proposes to remedy,
and shall allow Tenant such length of time as may be reasonable in the
circumstances, consistent with any grace periods contained herein, but not
exceeding 30 days from the giving of notice, to remedy the failure itself and,
if Tenant shall not remedy the failure in the time so allowed, Landlord shall be
deemed to have given “due notice” and may proceed as provided in this Section
12.4; provided that nothing in this Section shall prevent Landlord from acting
without notice to Tenant in case of any emergency wherein there is danger to
property or person or where there may exist any violation of legal requirements
including but not limited to the presence of Hazardous Materials, in which event
no notice shall be required.

Section 12.5 Cumulative Remedies

.  The specified remedies to which Landlord may resort under the terms of this
Lease, or under the provisions of applicable law, are cumulative and not
intended to be exclusive of any other remedies or means of redress to which
Landlord may be lawfully entitled in case of any breach or threatened breach by
Tenant of any provisions of this Lease.  The failure of Landlord to insist in
any one or more cases upon the strict performance of any of the covenants of
this Lease or to exercise any option contained herein shall not be construed as
a waiver or a relinquishment for the future of such covenant or option.  Receipt
by Landlord of any Base Rent or Additional Rent payment with knowledge of the
breach of any covenants hereof shall not be deemed a waiver of such breach.  No
waiver by Landlord or Tenant of any provision of this Lease shall be deemed to
have been made unless expressed in writing and signed by the waiving party.  In
addition to the other remedies provided in this Lease, Landlord shall be
entitled to restraint by injunction of any violation or attempted or threatened
violation of any of the covenants, conditions or provisions of this Lease.

Section 12.6 Expenses of Enforcement

.  Tenant agrees to pay all reasonable expenses and reasonable attorneys’ fees
incurred by Landlord in enforcing any obligation or any remedies hereunder
including, without

-37-

--------------------------------------------------------------------------------

limitation, in connection with collection of Base Rent or Additional Rent,
recovery by Landlord of the Premises, or in any litigation in which Landlord
shall become involved by reason of any act or negligence of Tenant’s Invitees or
any breach of this Lease by Tenant.

Section 12.7 Landlord’s Default

.  Landlord shall not be deemed to be in default hereunder unless such default
shall remain uncured for more than 30 days following written notice from Tenant
to Landlord specifying the nature of such default, or, if such cure cannot
reasonably be completed within such period, such longer period as may be
reasonably required to correct such default provided that Landlord commences
such cure within said 30 day period and diligently prosecutes such cure to
completion.  In no event whatsoever shall Landlord be liable for consequential
or any indirect damages. The provisions of this Section 12.7 are further subject
to the provisions of Articles X and XI dealing with eminent domain and fire and
other casualty.

Section 12.8 Limitation of Landlord’s Liability

.  The obligations of Landlord hereunder shall be binding upon Landlord and each
succeeding owner of Landlord’s interest hereunder only during the period of such
ownership, and Landlord and each succeeding owner shall have no liability
whatsoever except for its obligations during each such respective
period.  Tenant hereby agrees for itself and each succeeding holder of Tenant’s
interest, or any portion thereof, hereunder, that any judgment, decree or award
obtained against Landlord or any succeeding owner of Landlord’s interest, which
is in any manner related to this Lease, the Premises or Tenant’s use and
occupancy of the Premises or the Common Areas, or the remainder of Landlord’s
Property, whether at law or in equity, shall be satisfied out of Landlord’s
equity in the land and buildings then comprising Landlord’s Property owned by
Landlord to the extent then owned by Landlord and the proceeds from Landlord’s
Property and such succeeding owner, and further agrees to look only to such
assets and to no other assets of Landlord, or such succeeding owner, for
satisfaction.  Except in the event such Person is a guarantor of Tenant’s
obligations under this Lease, no Person executing this Lease on behalf of
Landlord or Tenant, nor any limited partner, or any officer, director, employee,
member, trustee, beneficiary, or other owner of Landlord or Tenant, nor of any
subsequent Landlord or Tenant shall have any personal liability hereunder.  The
remedies provided to Tenant in this Lease are exclusive, and Landlord will not
be liable under any theory of recovery, whether based on contract, tort or
otherwise.

Section 12.9 Late Payment and Administrative Expense

.  If Tenant shall fail to pay Base Rent, Additional Rent or other charges when
due and payable under this Lease, such unpaid amounts shall bear interest from
the due date thereof to the date of payment at the lesser of (a) a rate per
annum equal to 3% plus the prime rate of Bank of America, N.A. (or any
successor), in effect on the day the payment became due and subject to change
thereafter or (b) the maximum rate permitted by applicable law.  In addition, if
Landlord is required to redeposit any check which is returned for insufficient
funds or if Tenant shall fail to pay Base Rent, Additional Rent or other charges
on or before the date on which the same become due and payable, then Tenant
shall also pay to Landlord an administrative expense charge of 5% of the amount
thereof.  The provisions of this Section 12.9 shall not be construed to relieve
Tenant of the obligation to pay Base Rent, Additional Rent and all other charges
when due under this Lease and shall be in addition to and not in limitation of
Landlord’s other remedies as provided for in this Lease.

Section 12.10 Limitation of Tenant’s Liability.  Notwithstanding anything in
this Lease to the contrary, except as provided in Sections 5.3, 5.4 and 13.9, in
no event whatsoever shall Tenant be liable to Landlord for consequential or
indirect damages arising under this Lease.  

Article XIII.
MISCELLANEOUS PROVISIONS

Section 13.1 Brokers

.  Tenant represents that it has not dealt with any Person in connection with
the Premises or the negotiation or execution of this Lease other than officers,
employees and attorneys of Landlord and Brokers.  Tenant shall indemnify and
save harmless Landlord from and against all claims, liabilities, costs

-38-

--------------------------------------------------------------------------------

and expenses incurred as a result of any breach of the foregoing representation
by Tenant.  Landlord represents that it has not dealt with any Person in
connection with the Premises or the negotiation or execution of this Lease other
than officers, employees and attorneys of Tenant and Brokers.  Landlord shall
indemnify and save harmless Tenant from and against all claims, liabilities,
costs and expenses incurred as a result of any breach of the foregoing
representation by Landlord.  The broker’s fees payable to Brokers for this Lease
shall be payable by Landlord subject to and in accordance with the terms of a
separate agreement between Landlord and Broker, and Landlord shall indemnify,
defend and hold Tenant harmless from and against any liability in connection
therewith.

Section 13.2 Quiet Enjoyment

.  Tenant shall, so long as no Event of Default exists, peaceably and quietly
have and hold the Premises without hindrance or molestation by any Person or
Persons lawfully claiming by, through or under, Landlord, subject, however, to
the terms of this Lease.

Section 13.3 Security Deposit

(a) It shall be a condition precedent to the effectiveness of this Lease that
Tenant shall deliver to Landlord, together with Tenant’s execution and delivery
of this Lease, the Security Deposit in the form of an irrevocable letter of
credit (the “Letter of Credit”) pursuant to the provisions of paragraphs (b) and
(c) below. The Security Deposit shall be held as security for the performance of
Tenant’s obligations.  The Security Deposit is not an advance payment of Rent or
a measure of damages.  Landlord may use all or a portion of the Security Deposit
to cure any Event of Default by Tenant and/or reimburse Landlord for amounts due
to and/or damages sustained by Landlord arising from any Event of Default.  If
Landlord uses any portion of the Security Deposit, Tenant shall, within five (5)
days after demand, restore the Security Deposit to its original amount. Landlord
may assign the Security Deposit to a successor or transferee that purchases
Landlord’s Property and, following the assignment, Landlord shall have no
further liability for the return of the Security Deposit. In the event Landlord
or its successor or transferee pays, on behalf of Tenant, any transfer fee
required by the issuer of a Letter of Credit in connection with a transfer of
the Letter of Credit, Tenant shall reimburse such transfer fee to Landlord, as
additional Rent, within fifteen (15) days of Landlord’s invoice therefor.

(b) The Letter of Credit (and any renewals or replacements thereof) shall:

(i) be in the amount of $229,920.00;

(ii) be issued on a form reasonably acceptable to Landlord;

(iii) name Landlord as its beneficiary;

(iv) be transferable by Landlord to Landlord’s transferee, without Tenant’s
approval, should Landlord transfer or convey its interest in Landlord’s
Property, with any transfer fees being for the account of Tenant;

(v) be drawn on an FDIC insured financial institution reasonably satisfactory to
the Landlord and having a minimum corporate credit rating from Standard and
Poor’s Professional Rating Service of "A" or a comparable minimum credit rating
from Moody’s Professional Rating Service (Landlord acknowledging that Silicon
Valley Bank is acceptable);

(vi) be for a term of not less than one (1) year;

-39-

--------------------------------------------------------------------------------

(vii) allow draws on the Letter of Credit at the bank counter of the issuing
bank, and/or by overnight courier; and

(viii) expressly provide that the  amount thereof may not be reduced by
amendment unless and until Landlord shall have provided its written consent to
such amendment ((i) - (viii) being referred to herein as the “LOC Criteria”).

(c) Tenant agrees that it shall from time to time, as necessary, whether as a
result of a draw on the Letter of Credit by Landlord pursuant to the terms
hereof or as a result of the expiration of the Letter of Credit then in effect,
renew or replace the original and any subsequent Letter of Credit so that a
Letter of Credit, in the amount required hereunder, is continuously in effect
until a date which is at least thirty (30) days after the Termination Date.  If
(x) Tenant fails to furnish such renewal or replacement at least thirty (30)
days prior to the stated expiration date of the Letter of Credit then held by
Landlord, (y) the corporate credit rating of the issuing institution drops below
the minimum set forth above (or Silicon Valley Bank drops below a rating of
“BBB”) and/or (z) if Landlord determines, in its reasonable discretion, that it
is reasonably likely that the Letter of Credit shall expire prior to the date
Tenant shall surrender possession of the Premises to Landlord in accordance with
this Lease, Landlord may draw upon such Letter of Credit and hold the proceeds
thereof (and such proceeds need not be segregated) as a cash Security Deposit
pursuant to the terms of this Section 13.3. To the extent the Security Deposit
is held as cash, the Security Deposit may be commingled with Landlord’s general
accounts and shall be held by Landlord without liability for interest (unless
required by applicable law). Any renewal, replacement or amendment of the
original or any subsequent Letter of Credit shall meet the LOC Criteria.  If
Landlord draws on the Letter of Credit then, within five (5) days following
written demand of Landlord, Tenant shall restore the amount available under the
Letter of Credit to its original amount by providing Landlord with an amendment
to the Letter of Credit evidencing that the amount available under the Letter of
Credit has been restored to its original amount.  Should Landlord elect to draw
upon the Letter of Credit, Tenant expressly waives any rights it might otherwise
have to prevent Landlord from drawing on the Letter of Credit and agrees that an
action for damages and not injunctive or other equitable relief shall be
Tenant’s sole remedy in the event Tenant disputes Landlord’s claims to any such
amounts.

(d) Upon the expiration or earlier termination of this Lease, Landlord shall
return any unapplied portion of the Security Deposit to Tenant within thirty
(30) days after the later to occur of: (x) the date Tenant surrenders possession
of the Premises to Landlord in accordance with this Lease; or (y) the date of
expiration or earlier termination of this Lease.

(e) Landlord shall have the right to pledge or assign its interest in the
Security Deposit (including the Letter of Credit and proceeds thereof) to any
lender holding a security interest in the Premises. No mortgagee or purchaser of
any or all of the Building at any foreclosure proceeding brought under the
provisions of any mortgage shall (regardless of whether the Lease is at the time
in question subordinated to the lien of any mortgage) be liable to Tenant or any
other person for any or all of such sums or the return of any Letter of Credit
(or any other or additional Security Deposit or other payments made by Tenant
under the provisions of this Lease), unless Landlord has actually delivered the
Security Deposit (including the Letter of Credit and proceeds thereof), to such
mortgagee or purchaser. If requested by any such mortgagee or purchaser, Tenant
shall obtain an amendment to the Letter of Credit that names such mortgagee or
purchaser as the beneficiary thereof in lieu of Landlord.

Section 13.4 Notices

.  Any notice, demand, request or statement required or intended to be given or
delivered under the terms of this Lease shall be in writing, shall be addressed
to the party to be notified at the address or addresses set forth in the Summary
of Basic Terms or at such other address in the continental United States as each
party may designate for itself from time to time by notice hereunder, and shall
be deemed to have been given, delivered or served upon the earliest of (a) three
days following deposit in the U.S. Mail, with proper postage prepaid, certified
or registered, return receipt requested, (b) the next business day after
delivery to a regularly scheduled overnight delivery carrier with delivery fees
either prepaid or an arrangement,

-40-

--------------------------------------------------------------------------------

satisfactory with such carrier, made for the payment of such fees, or (c)
receipt of notice given by personal delivery.

Section 13.5 Waiver of Subrogation

.  Landlord and Tenant hereby release each other, to the extent of their
respective insurance coverages, from any and all liability for any loss or
damage caused by fire, any of the extended coverage casualties, or other
casualties insured against, even if such fire or other casualty shall be brought
about by the fault or negligence of the party benefited by the release or its
agents, provided, however, this release shall be in force and effect only with
respect to loss or damage occurring during such time as the policies of fire,
extended coverage and other insurance, maintained by the releasing party shall
contain a clause, or be subject to a statutory provision, to the effect that
such release shall not affect said policies or the right of the releasing party
to recover thereunder. Tenant agrees that its fire, extended coverage, and other
property insurance policies will include such a clause.  

Section 13.6 Entire Agreement; Execution; Time of the Essence and Headings and
Table of Contents

.  This Lease together with all Exhibits referred to herein and the Summary of
Basic Terms, sets forth the entire agreement between the parties hereto and
cannot be modified or amended, except in a writing duly executed by the
respective parties.  This Lease, together with all Exhibits referred to herein
and the Summary of Basic Terms, supersedes all previous written and oral
negotiations, understandings and agreements regarding the subject matter of this
Lease.  Neither Landlord nor any Person acting on behalf of Landlord has made
any representations to Tenant on which Tenant has relied in entering into this
Lease except any representations expressly stated in this Lease.  This Lease is
executed as a sealed instrument and in multiple counterparts, all copies of
which are identical, and any one of which is to be deemed to be complete in
itself and may be introduced in evidence or used for any purpose without the
production of any other copy.  Time is of the essence of the obligations of the
parties to be performed within a specific time frame in this Lease.  The
headings throughout this Lease and the Table of Contents are for convenience of
reference only, and shall in no way be held or deemed to define, limit, explain,
describe, modify or add to the interpretation, construction or meaning of any
provision of this Lease.

Section 13.7 Partial Invalidity

.  If any term or condition of this Lease or its application to any Person or
circumstance shall to any extent be in violation of or unenforceable under any
law, rule, regulation or order (including any court order) now existing or
hereafter enacted or entered by any court or other governmental entity having
competent jurisdiction (including after all appeals therefrom), the remainder of
this Lease, or the application of such term or condition to Persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby and shall be enforceable to the fullest extent not
prohibited by law.

Section 13.8 No Waiver

.  No assent, express or implied, by a party to any breach of any agreement or
condition herein contained on the part of the other party to be performed or
observed, and no waiver, express or implied, of any such agreement or condition
shall be deemed to be a waiver of or an assent to any succeeding breach of the
same or any other agreement or condition; the acceptance by Landlord of Base
Rent or Additional Rent due hereunder (whether such payment is made by Tenant or
another Person), or silence by Landlord or Tenant as to any breach by Tenant or
Landlord, respectively, shall not be construed as waiving any of Landlord’s or
Tenant’s rights hereunder unless such waiver shall be in writing.  No payment by
Tenant or acceptance by Landlord of a lesser amount than shall be due Landlord
from Tenant shall be deemed to be anything but payment on account, and the
acceptance by Landlord of a check for a lesser amount with an endorsement or
statement thereon, or upon a letter accompanying said check, that said lesser
amount is payment in full shall not be deemed an accord and satisfaction, and
Landlord may accept said check without prejudice to recover the balance due or
pursue any other remedy.

Section 13.9 Holdover

.  If Tenant remains in the Premises beyond the expiration of this Lease at the
end of the Lease Term, or sooner following an early termination as provided for
herein, such holding over shall not create any tenancy, but Tenant shall be a
daily tenant at sufferance only subject to all of Tenant’s obligations set forth
herein, but at a daily rate equal to 150% of the Base Rent, then in effect, and
Additional Rent and other

-41-

--------------------------------------------------------------------------------

charges provided for under this Lease.  The acceptance of a purported rent check
following termination shall not constitute the creation of a tenancy at will, it
being agreed that Tenant’s status shall remain that of a daily Tenant at
sufferance, at the aforesaid daily rate.  Tenant shall also pay to Landlord all
damages, if any, sustained by reason of any such holding over; provided,
however, that in no event shall Tenant be liable to Landlord for any
consequential, punitive, special or exemplary damages arising in connection with
such holdover except in the event such holdover extends for more than sixty (60)
days following Landlord’s delivery to Tenant of a written notice to
vacate.  Otherwise, such holding over shall be on the terms and conditions set
forth in this Lease as far as applicable.

Section 13.10 When Lease Becomes Binding

.  The submission of this document for examination and negotiation does not
constitute an offer to lease or a reservation or an option for the Premises, and
this document shall become effective and binding only upon the execution and
delivery hereof by both Landlord and Tenant.  All negotiations, considerations,
representations and understandings between Landlord and Tenant are incorporated
herein and may be modified or altered only by agreement in writing between
Landlord and Tenant, and no act or omission of any employee or agent of Landlord
shall alter, change or modify any of the provisions hereof.

Section 13.11 No Recordation

.  Tenant shall not record this Lease with any registry of deeds or land court,
and any recordation of this Lease will be void and constitute an Event of
Default under this Lease.

Section 13.12 As Is

.  Tenant represents to Landlord that Tenant has leased the Premises after a
full and complete examination of the same, and by its execution and delivery of
this Lease, Tenant hereby acknowledges that neither Landlord, nor Landlord’s
agents, has made any representation or promises with respect to the Premises,
the Building, or the land upon which it stands, and no rights, easements or
licenses are acquired by Tenant, by implication or otherwise, except as may be
set forth expressly in this Lease. The execution and delivery of this Lease by
Tenant shall be conclusive evidence, as against Tenant, that Tenant accepts the
Premises “AS IS”, with all faults.

Section 13.13 Financial Statements; Certain Representations and Warranties of
Tenant

.  From time to time as requested by Landlord, but not more than once in any
year, and only if Tenant is not then a publicly traded company, Tenant shall
provide to Landlord, any actual or potential mortgagee and any actual or
potential ground lessor or any representative of any of the foregoing, copies of
Tenant’s annual financial statements (audited or reviewed, if available) and
quarterly financial statements, all certified as true and correct by Tenant,
and, if Tenant is not then a publicly traded company, such other information
regarding Tenant’s financial condition as Landlord may reasonably request;
provided, however, that Landlord shall only request such financial statements if
requested by a prospective lender or purchaser or if Tenant requests Landlord’s
consent to an assignment or sublease.  Tenant represents and warrants to
Landlord, its successors and assigns that:  (a) Tenant is a corporation duly
organized and validly existing under the laws of the State of Delaware, and is
authorized to transact business in the Commonwealth of Massachusetts; (b) the
execution, delivery and performance of this Lease by Tenant has been duly
authorized by Tenant; and (c) this Lease is valid and binding upon Tenant and is
enforceable against Tenant in accordance with the terms hereof.  Landlord
represents to Tenant that:  (a) Landlord is a limited partnership duly organized
and validly existing under the laws of the State of Delaware, and is authorized
to transact business in the Commonwealth of Massachusetts; (b) the execution,
delivery and performance of this Lease by Landlord has been duly authorized by
Landlord; and (c) this Lease is valid and binding upon Landlord and is
enforceable against Landlord in accordance with the terms hereof.

Section 13.14 (a)  Real Estate Confidentiality

.  Tenant acknowledges that the terms under which Landlord has leased the
Premises to Tenant, including, without limitation, the rental rate(s), term and
other financial and business terms, constitute confidential information of
Landlord (“Landlord Confidential Information”).  Tenant covenants and agrees to
keep the Landlord Confidential Information completely confidential; provided
that (a) such Landlord Confidential Information may be disclosed by Tenant to
those of

-42-

--------------------------------------------------------------------------------

its and its Tenant Affiliate’s officers, employees, attorneys, accountants,
lenders, real estate brokers, contractors, consultants and financial advisors
(collectively, “representatives”) who need to know such information in
connection with Tenant’s use and occupancy of the Premises and for financial
reporting and credit related activities (it being understood that Tenant shall
inform its representatives of the confidential nature of such Landlord
Confidential Information and that such representatives shall be directed by
Tenant, and shall each expressly agree, to treat such Landlord Confidential
Information confidentially in accordance with the terms of this Section), (b)
such Landlord Confidential Information may be disclosed by Tenant to the extent
otherwise in the public domain or to the extent required to be disclosed in
connection with litigation involving this Lease or the Premises, and (c) unless
required by applicable law, any other disclosure of such information may only be
made if Landlord consents in writing prior to any such disclosure.  In
furtherance of and not in limitation of the foregoing, Tenant understands and
agrees that during the period of any negotiation of the terms of this Lease, the
disclosure of Tenant’s possible interest in leasing the Premises and the terms
thereof could have a material adverse effect on Landlord’s business.

Landlord acknowledges that the financial statements of Tenant and other
financial and business information related to Tenant and its business constitute
confidential information of Tenant (“Tenant Confidential
Information”).  Landlord covenants and agrees to keep the Tenant Confidential
Information completely confidential; provided that (a) such Tenant Confidential
Information may be disclosed by Landlord to those of its officers, employees,
attorneys, accountants, lenders and financial advisors (collectively,
“representatives”) who need to know such information (it being understood that
Landlord shall inform its representatives of the confidential nature of such
Tenant Confidential Information and that such representatives shall be directed
by Landlord, and shall each expressly agree, to treat such Tenant Confidential
Information confidentially in accordance with the terms of this Section), (b)
such Tenant Confidential Information may be disclosed by Landlord to Landlord’s
lenders and prospective lenders and to prospective purchasers of Landlord’s
Property (it being understood that Landlord shall inform its lenders and
prospective lenders and purchasers of the confidential nature of such Tenant
Confidential Information and that such lenders and prospective lenders and
purchasers shall be directed by Landlord, and shall each expressly agree, to
treat such Tenant Confidential Information confidentially in accordance with the
terms of this Section), and (c) unless required by applicable law, any other
disclosure of such information may only be made if Tenant consents in writing
prior to any such disclosure.

(b) Non Real Estate Confidentiality.  

(i) Each of Tenant and Landlord agrees and acknowledges that it is not granted
any rights to use or access any Confidential Information of the other party
(“Counterparty Confidential Information”) by virtue of this Lease.

(ii) Each party, as the receiving party (“Receiving Party”) shall keep all
Counterparty Confidential Information confidential and, except with the express
prior written consent of the other party (“Counterparty”) shall not:

(A) disclose or make available or publish the Counterparty Confidential
Information in whole or in part to any third party, except as expressly
permitted by this Lease;

(B) copy, reduce to writing or otherwise record the Counterparty Confidential
Information;

(C) use, reproduce, transform or store the Counterparty Confidential Information
in any retrieval or storage system whatsoever.

(iii) The Receiving Party may disclose Counterparty Confidential Information
only to the extent required by law, any governmental order or other legal
requirement provided that, to the extent it is legally permitted to do so, it
gives the Counterparty as much notice of such disclosure as possible and, where

-43-

--------------------------------------------------------------------------------

notice of disclosure is not prohibited and is given in accordance with this
Section 13.14(b) Receiving Party takes into account the reasonable requests of
the Counterparty in relation to the content of such disclosure. The Receiving
Party shall cooperate with the Counterparty to obtain confidential treatment, to
the extent possible, with respect to the Counterparty Confidential Information
so disclosed.

(iv) The Receiving Party’s obligations in relation to Counterparty Confidential
Information shall, notwithstanding any earlier termination of the Lease continue
in perpetuity.

(v) The Receiving Party shall be liable for any breach by any of its employees,
representatives, officers, directors and persons within its control of the
restrictions contained in this clause (b) and agrees, at its sole expense, to
take reasonable measures to prevent the prohibited or unauthorized disclosure or
use of the Counterparty Confidential Information by those persons.  

(vi) Without limitation, the Receiving Party shall use at least the same effort
and degree of care that it uses to protect its own confidential information of a
similar nature from unauthorized use or disclosure, but shall not use less than
a commercially reasonable degree of care.  

“Counterparty Confidential Information” as herein used shall mean all
confidential information or material (however recorded or preserved) disclosed
or made available to the Counterparty by the Receiving Party, directly or
indirectly, or which in any way as a result of this Lease or the Receiving
Party’s dealings with the Counterparty or Landlord’s Property, including the
Tenant’s access to the Common Areas, is received by, comes into the possession
of, or to the attention of the Receiving Party and any employees, directors,
officers, representatives, contractors or advisers of the Receiving Party or
persons under the Receiving Party’s control including but not limited to:

(AA) any information, (including but not limited to in the form of documents,
notes, analyses, studies, samples, drawings, diagrams, designs, flowcharts,
databases and models) that would be regarded as confidential by a reasonable
business person relating to:

(i) the business, affairs, customers, clients, suppliers, plans, intentions,
market opportunities, compounds, candidate drugs or products of the Counterparty
and/or persons within its control; and

(ii) the operations, processes, product information, know-how, designs, trade
secrets, or software of the Counterparty and/or persons within its control; and

(BB) any information or analysis derived from the Counterparty Confidential
Information;

but not including any information that:

(CC) is or becomes generally available to the public (other than as a result of
its disclosure by the Receiving Party or its representatives in breach of this
Lease), (except that any compilation of otherwise public information in a form
not publicly known shall nevertheless be treated as Counterparty Confidential
Information);

(DD) was lawfully in the possession of the Receiving Party on a non-confidential
basis before the information was disclosed to it by the Counterparty as
evidenced by Receiving Party’s written records; or

(EE) is developed by the Receiving Party independently of the information
disclosed by the Counterparty.

-44-

--------------------------------------------------------------------------------

Receiving Party acknowledges that Counterparty may require individual Receiving
Party employees to sign an individual confidentiality and non-disclosure
agreement to manage intellectual property risks of working in a shared space
with Counterparty employees, and such confidentiality and non-disclosure
agreement may, without limitation, prohibit Receiving Party employees from
disclosing Counterparty Confidential Information to employees of Counterparty.

Section 13.15 Summary of Basic Terms

.  The Summary of Basic Terms which is affixed to this Lease sets forth certain
basic terms and information which is thereafter referred to in the main text of
this Lease.  Every reference to the Summary of Basic Terms, or to a particular
item thereon, shall have the effect of incorporating the Summary, or the
particular item thereof, into the main text of this Lease.

Section 13.16 Jurisdiction and Venue

.  As the Premises are located in the Commonwealth of Massachusetts, Tenant
agrees that its address for service of process is the address of the Premises or
alternatively, with the Secretary of State of the Commonwealth of
Massachusetts.  In any cause of action arising out of or in connection with the
Premises and the terms of this Lease, Tenant hereby submits itself to the
jurisdiction of any state or federal court in the Commonwealth of Massachusetts
and agrees that any such cause of action shall be governed by the laws of the
Commonwealth of Massachusetts and further agrees that any such cause of action
prosecuted by Tenant shall only be brought in state or federal courts in the
Commonwealth of Massachusetts.  This Lease and the rights and obligations of the
parties hereto shall be construed and enforced in accordance with the laws of
the Commonwealth of Massachusetts.




-45-

--------------------------------------------------------------------------------

Tenant and Landlord, each by its duly authorized officer, has signed this Lease
as of the date first set forth above.

TENANT:

 

CERULEAN PHARMA INC. , a Delaware corporation

 

 

By: /s/ Christopher D. T. Guiffre

Name:Christopher D. T. Guiffre

Title:President & CEO

Duly Authorized

 

 

LANDLORD:

 

ASTRAZENECA PHARMACEUTICALS LIMITED PARTNERSHIP, a

Delaware limited partnership

 

 

By: /s/ Matthew D. Arnold

Name:Matthew D. Arnold

Title:VP, Head of Operations

Duly Authorized

 

 

 

-46-

--------------------------------------------------------------------------------

EXHIBIT A

PROPERTY DESCRIPTION

The property is a state-of-the-art multi-tenant office, research and
development, and laboratory facility located at 35 Gatehouse Drive in Waltham,
Massachusetts. It provides spectacular views of the Cambridge Reservoir and is
adjacent to over 22 acres of beautiful wooded protected park land in Weston, MA.
It is situated directly off of Interstate 95 / Route 128 at Exit 17, neighboring
Reservoir Woods, Waltham Woods, and Bay Colony Corporate Center. This location
offers excellent proximity to Greater Boston's most desirable residential
communities and to the  R&D epicenter of Cambridge, world-renowned for the
region's best intellectual talent.

The location  is a series of interconnecting modern buildings, clad in glass and
curtain wall skin that creates a world class destination. It offers tenants
leading technology infrastructure. The tenant specific areas for lease are
extremely flexible to accommodate a variety of specific research and development
tailored to a tenant's needs. Large ribbon windows and incredible natural light
also enhance the "universal lab" flexibility and quality of environment. Common
areas are spacious, modern, and can provide informal collaboration areas.  

A-1

--------------------------------------------------------------------------------

EXHIBIT B

SITE PLAN

[g20150806182040155860.jpg]

 

 

B-1

 



--------------------------------------------------------------------------------

EXHIBIT C

BUILDING FLOOR PLANS

(showing Premises)

[see attached]


[g20150806182040483861.jpg]

C-1

--------------------------------------------------------------------------------

[g20150806182040577862.jpg]

 

C-2

--------------------------------------------------------------------------------

EXHIBIT D

RULES AND REGULATIONS

ASTRAZENECA PHARMACEUTICALS LIMITED PARTNERSHIP (“Landlord”), hereby promulgates
the rules and regulations (the “Rules and Regulations”) set forth below with
respect to the use of the office building (the “Building”) and related amenities
located at and known as 35 Gatehouse Drive, Waltham, Massachusetts (the
“Property”) by tenants (collectively, the “Tenants,” and individually, a
“Tenant”) of the Building.  Office space within the Building leased by a Tenant
is called “Premises.”  The Rules and Regulations are as follows:

1.Sidewalks, doorways, vestibules, stairways, corridors, halls and other similar
areas within the common areas of the Property (the “Common Areas”) shall not be
obstructed by any Tenant or used for any purpose other than ingress and egress
to and from the portion of the Property leased by the applicable Tenant and for
going from one part of the Property to another part of the Property.

2.No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted or affixed by a Tenant on or to any window, door, corridor or
other part of the Building which is visible from outside of the Premises without
the prior written consent of Landlord.

3.Landlord will provide and maintain a directory board in a Common Area
identifying Tenants.  Without the prior written consent of Lender, no Tenant
shall be entitled to maintain any other directory or identifying sign in any
Common Area.

4.Movement of furniture, office equipment or any bulky material which requires
movement through the Common Areas of the Building shall be restricted to such
hours as Landlord may designate, and such movement shall be subject to such
restrictions as Landlord may reasonably impose.

5.Landlord shall have the authority to limit the weight of, and to prescribe and
restrict the positioning and manner of installation of, safes, file cabinets and
other heavy equipment.

6.No Tenant shall use, or permit any person making or receiving any delivery to
its Premises to use, any hand trucks except those equipped with rubber tires and
side guards.

7.All locks for doors in each Tenant’s Premises shall be building standard and
no Tenant shall place any additional lock or locks on any door in its Premises
without Landlord’s prior written consent.  All requests for duplicate keys shall
be made through Landlord and charged to the Tenant.  Upon termination of a
Tenant’s tenancy, the Tenant shall deliver to Landlord all keys to the Tenant’s
Premises, to interior doors within the Tenant’s Premises, to doors within the
Common Areas and to exterior Building doors which have been furnished to or
obtained by the Tenant.

8.Corridor doors, when not in use, shall be kept closed.

D-1

--------------------------------------------------------------------------------

9.Each Tenant shall lock all doors of its Premises leading to Common Areas at
the close of its working day.

10.No curtains, blinds, draperies or other window treatments shall be attached
to or hung in any window of the Premises of a Tenant on an exterior wall of the
Building or on an interior wall of the Building dividing the Premises from
Common Areas without the prior written consent of Landlord, which consent shall
not be unreasonably withheld.

11.Plumbing fixtures and appliances shall be used only for the purposes for
which they were designed and constructed, and no sweepings rubbish, rags or
other material shall be thrown or placed therein.  The cost of repairing any
damage resulting from misuse of the plumbing fixtures or appliances by a Tenant
or its employees, agents or invitees shall be borne by the responsible Tenant.

12.No Tenant shall use or permit the use of its Premises, or any part thereof,
for lodging, for manufacturing, for any immoral or illegal purpose, or for any
other purpose which is not permitted by the terms of its lease.

13.No vending machines shall be allowed in any Premises without the prior
written consent of Landlord, except for vending machines for the sole use of
Tenant, its employees and invitees.

14.Each Tenant shall, at its expense, provide artificial light and electric
current for the employees of Landlord and/or Landlord’s contractors while
performing janitorial or other cleaning, maintenance or repair services in the
Tenant’s Premises.

15.No Tenant will make or permit any of its employees, agents or invitees to
make any improper noises in the Building or to otherwise interfere in any way
with other Tenants or persons having business with them.

16.No Tenant shall cause any unnecessary janitorial labor or services by reason
of the Tenant’s willful misconduct or carelessness or indifference in the
preservation of good order and cleanliness.

17.Without the prior written consent of Landlord, no Tenant shall use the name
of the Building or any picture of the Building in any materials promoting or
advertising the business of the Tenant, except that each Tenant may use the
address of the Building as the address of its business.

18.Each Tenant shall cooperate with Landlord to assure the effective operation
of the heating and air conditioning systems serving the Tenant’s Premises and
the Building.  

19.Neither Landlord nor the Property manager will be responsible for lost or
stolen money, jewelry or other personal property from any areas of the Property,
regardless of whether the loss or theft occurs when the area in question is
locked.

20.Landlord may, in its discretion, institute security measures in the operation
of the Property, and Tenants will comply with all such security measures.  Such
security measures may

D-2

--------------------------------------------------------------------------------

include, but are not limited to, requiring persons entering the Building or the
Property to identify themselves to a watchman or other person designated by
Landlord and to sign in and sign out of the Property, denying access to persons
who are not properly identified or appear suspicious, requiring each employee,
guest or visitor to wear and display a security badge at all times, and
conducting fire or other emergency drills.  The exercise of such security
measures by Landlord and any resulting interruption of a Tenant’s business shall
not constitute an eviction or disturbance of a Tenant’s use and possession of
its Premises, render Landlord liable to the Tenant for damages, or relieve a
Tenant from its obligations under its lease.

21.No bicycles or vehicles shall be brought into or kept in the Building.  All
bicycles and vehicles brought onto the Property shall be driven and parked only
in designated, paved areas.

22.Parking on the Property shall be subject to the restrictions set forth in
this paragraph and, with respect to any particular Tenant, to any additional
restrictions on parking set forth in such Tenant’s lease.  Each Tenant and such
Tenant’s employees, agents and invitees shall have the right, in common with
others and in connection with the conduct of Tenant’s business at the Property,
to park passenger automobiles on portions of the Property which have been
striped for parking; provided, however that (a) no Tenant or its employees or
agents may park in any space marked “visitor,” and (b) no Tenant or its
employees, agents or invitees may park in any space marked “reserved,” unless
reserved for such Tenant, and (c) persons parking their vehicles will do so
exclusively within the marked parking space lines.  No Tenant or its employees,
agents or invitees shall have a right to park vehicles on the Property overnight
or for purposes other than in connection with the Tenant’s business at the
Property.  Landlord shall have no responsibility to any Tenant or any Tenant’s
employees, agents or invitees for any theft, loss of or damage to any vehicle or
its contents on the Property.  Each Tenant’s parking rights, except as otherwise
expressly provided in its lease, are in common with other Tenants and on a first
come, first served basis, and, except as otherwise expressly provided in its
lease or other written agreements with Landlord, no Tenant has the right to any
designated parking spaces or to any particular number of parking spaces.

23.All vehicles brought onto the Property by Tenant, its employees, agents,
customers and invitees shall be in good condition and appearance and shall be
drivable.  No such vehicles shall be leaking oil or other fluids.

24.Each Tenant will deposit its garbage, trash and refuse only in approved trash
containers within the Tenant’s Premises or in designated trash receptacles
placed by Landlord within the Common Areas.  No Tenant shall deposit any
hazardous, flammable or explosive substances in any trash receptacle on the
Property.

25.Landlord reserves the right to rescind, alter or waive any of the Rules and
Regulations, and to adopt such additional rules and regulations as part of the
Rules and Regulations, from time to time as Landlord deems it appropriate for
the safety, protection, care and cleanliness of the Property, the operation
thereof, the preservation of good order therein or the protection and comfort of
the Tenants and their employees, agents and invitees.  An alteration or waiver
of any of the Rules and Regulations in favor of one Tenant shall not, other than
with the consent of Landlord, operate as an alteration or waiver in favor of any
other

D-3

--------------------------------------------------------------------------------

Tenant.  Landlord shall not be responsible to any Tenant for the non-observance
or violation by any other Tenant of any of the Rules and Regulations, nor for
the enforcement of any of the Rules and Regulations against any other
Tenant.  No Tenant shall have the right to enforce any of the Rules and
Regulations against any other Tenant.

 

 

D-4

--------------------------------------------------------------------------------

EXHIBIT E

LANDLORD’S WORK

 

NOT APPLICABLE

 

E-1

--------------------------------------------------------------------------------

EXHIBIT F

A.00 Flammables Storage

[g20150806182040889863.jpg]

 

F-1

 

--------------------------------------------------------------------------------

Schedule 3e

[g20150806182040952864.jpg]

 

Schedule 3E-1